Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 1 of 65




                                 EXHIBIT D
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 2 of 65




            May 2013




   Annual Air Monitoring Network Plan
   Florida Department of Environmental Protection




                                                DEP BAM 13-001
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 3 of 65
                                                                                                                                             DEP BAM 13-001


   Table of Contents

   INTRODUCTION ..................................................................................................................................................... 2
   CHANGES FOR THIS YEAR .................................................................................................................................. 3
   GENERAL INFORMATION ................................................................................................................................... 5
      NETWORK DESIGN PRINCIPLES ....................................................................................................................... 5
      NCORE ........................................................................................................................................................... 7
      SO2 MONITORING ADDITIONS......................................................................................................................... 8
   NO2 MONITORING ................................................................................................................................................. 9
      VULNERABLE AND SUSCEPTIBLE MONITORING ................................................................................................ 9
      COMMUNITY-WIDE NO2 MONITORING .......................................................................................................... 10
      NEAR ROAD NO2 NETWORK .......................................................................................................................... 11
   MONITORING NETWORK AND REQUIREMENTS .................................................................................... 18
   PM2.5 FEM/FRM ANALYSIS FOR PALM BEACH COUNTY ......................................................................... 33
          Request for Exclusion of PM2.5 Continuous FEM data from Comparison to the NAAQS ................... 33
          Period of Exclusion of Data from the PM2.5 Continuous FEMs ............................................................ 34
          PM2.5 Continuous FEM data for Reporting the AQI ............................................................................. 34
          Continued Operation of PM2.5 Monitors to Support NAAQS and AQI Reporting ............................... 34
          Assessments ............................................................................................................................................ 35
   MONITORING NETWORK EQUIPMENT ....................................................................................................... 38




                                                                                                                                                                    1
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 4 of 65
   DEP BAM 13-001




   Introduction

   Florida is the 4th most populous state and the Florida Department of Environmental Protection (FDEP)
   has created an air monitoring network that covers over 90% of the 19,317,568 people living here. This
   network is designed to comply with federal requirements and to provide the public with air quality
   information.

   As Figure 1 depicts, the ambient air monitoring sites are concentrated in areas of high population density,
   along the coasts and in the interior portion of the state near interstates. In addition, the FDEP has
   established three rural monitoring sites, one in the panhandle and one in the northern and southern areas
   of the peninsula to create representative sites for comparison to regional background levels of pollution.




   2
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 5 of 65
                                                                                           DEP BAM 13-001


   Figure 1: Site Locations for Florida’s Ambient Air Monitoring Network




   The map also details the many agencies that work together to monitor Florida’s air quality. The FDEP
   has 6 regional offices and the headquarters in Tallahassee, which monitor throughout the state in areas
   where local government programs do not monitor the air quality. Local governments assist the FDEP in
   the operation of the statewide monitoring network in Broward, Duval, Hillsborough, Manatee, Miami-
   Dade, Orange, Palm Beach, Pinellas, and Sarasota Counties. The FDEP is responsible for assuring the
   statewide network meets the federal requirements.

   This Air Monitoring Network Plan is an annual report that is issued by the FDEP. It is a requirement of
   the Code of Federal Regulations (40 CFR 58) that were established by the US Environmental Protection
   Agency (EPA). The purpose of this report is to provide evidence that current regulations are being met
   for our air monitoring network, to detail any changes proposed for the 18 months following its
   publication, and to provide specific information on each of the state's existing and proposed monitoring
   sites.


   Changes for This Year

                                                                                                          3
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 6 of 65
   DEP BAM 13-001




   The majority of changes in the monitoring plan this year are in response to the NO2 near road monitoring
   requirements, the National Core (NCore) monitoring requirements, and the SO2 monitoring
   requirements.

   Ft. Lauderdale is establishing a near road NO2 monitoring site, AQS site # 12-011-0035. This site will
   include trace level CO, and PM2.5, to meet monitoring requirements. It will also include black carbon and
   an ultra fine particle counter. The NCore site for the Ft. Lauderdale area is being moved. In a major
   setback, a new NCore site needed to be found, since the proposed site, 011-1002 will be impacted by the
   construction of a waste water treatment facility making it inappropriate for the NCore site. They have
   located an alternative in Davie. They have also included the additional following monitoring for the
   proposed NCore site; trace CO, trace SO2, lead and NOy.

   The Hillsborough County near road NO2 monitoring site, AQS site # 12-057-1111, is the only one in phase
   1 of the phased implementation plan in Florida. It will be established adjacent to an elevated portion of I-
   75 by the end of 2013. This site will include trace level CO and PM2.5 to meet monitoring requirements. It
   will also include black carbon and an ultra fine particle monitor. Hillsborough County intends to add an
   additional lead site near one of the large lead emitting facilities. They will also be adding an SO2 and
   PM2.5 site in the Apollo Beach Community when a suitable location is secured to address community
   concerns.

   The City of Jacksonville is installing a near road NO2 monitoring site near Pepsico Place on I-95. This site
   will also include CO and PM2.5 monitors to meet the monitoring requirements. They also anticipate
   introducing lead monitoring, though not required, near the largest lead emitter for the county.

   Orlando will be installing their near road NO2 site along I-4 near the SR 408 exchange. This site will also
   include CO and PM2.5 monitors to meet monitoring requirements.

   Palm Beach County is changing the plan they had made last year to add an additional NO2 instrument at
   20 Mile Bend, opting instead to deal with the re-location of the AG Holley site, which had to be moved
   due to the sale of the property by the state. The PM2.5 Federal Equivalent Method (FEMs) instruments at
   AQS Site #12-099-0008 and #12-099-0009 are being changed to a non-regulatory network type since the
   data produced fail to meet the Federal Reference Method like tests.

   In response to the new SO2 monitoring rules, 3 new SO2 monitors will be added to the FDEP network. A
   new site will be launched near Crystal River in Citrus County. In addition, SO2 monitors will be added to
   existing sites at the Winter Haven site in Polk County and at the Port Manatee site in Manatee County.




   4
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 7 of 65
                                                                                            DEP BAM 13-001




   General Information

   There are many influences on the design of the monitoring network. The two largest drivers that change
   are the federal requirements and the continuing growth of population to the state. These and other
   considerations are listed below in the design principles. Other information specified by the federal
   regulations is contained in this section.

   Network Design Principles
   The principles that guide network design for Florida Department of Environmental Protection are:

       1) Sites meet the federal Code of Regulations (CFR) for number, type and placement of monitors.
       2) Attention will be paid to historic areas of exceedances or violations where the contributing
          industry or population has been maintained.
       3) There will be sufficient ozone and fine particle pollution monitors to maintain the Air Quality
          Index (AQI) reporting to large (350,000 population) communities.
       4) During network design, weight will be given to monitors that have long historical records.
       5) Sites will be established with the intent for indefinite monitoring, with an expectation of at least
          five years.
       6) Partnerships with private entities will be used judiciously.
       7) Any monitoring required by State Implementation Plans (SIP) will continue.
       8) Since much of the monitoring in Florida is conducted in counties operated by local programs,
          coordination with the local programs will be maintained to achieve a quality state-wide network.


   To address the requirement in 40 CFR Part 58.10(b)(7), all sites with Federal Reference Method (FRMs)
   are suitable for comparison to the annual PM2.5 national ambient air quality standards (NAAQS). Palm
   Beach County has been operating two Federal Equivalent Method (FEM) instruments for PM2.5. They
   have reviewed the resulting data and determined that agreement for the FEM with the FRM is not
   sufficient for the data produced to be used in designation. These 2 monitors are requested to be made
   part of the non-regulatory network. The instruments will continue to be used to report the AQI. The
   FDEP has kept the current network design which includes all of the current State/Local Air Monitor
   Stations (SLAMS) and Special Purpose Monitors (SPM) monitoring sites posted on its web site for the last
   several years and will continue to do so. To meet the requirements for public inspection, this plan will be
   posted on the FDEP website for the 30 days.

   The network plan is organized first by the largest metropolitan statistical areas (MSAs) with shared
   monitoring responsibilities and then by our regional offices with all of the MSAs for which they are
   responsible listed together. The Florida Department of Environmental Protection is made of 6 regional
   offices and the headquarters in Tallahassee. There are 9 county agencies which assist the FDEP in the
   operation of the statewide monitoring network in their perspective counties. The details of the plan are
   in the Network Description below. The MSA or micropolitan statistical area and the counties that the
   MSA includes are identified for each agency. In several cases, more than one agency operates within the
   boundaries of the MSA, so the MSA name may be repeated for each agency with responsibility for
   monitoring with the MSA boundaries. The requirements for the plan are listed last. The requirements for
   the minimum number of monitoring sites are based on both the population, which is listed for each MSA
                                                                                                          5
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 8 of 65
   DEP BAM 13-001


   and the concentration of ozone, PM2.5 and PM10. The recently calculated Population Weighted Emission
   Index (PWEI) is listed for any areas with a PWEI over 5,000 where sulfur dioxide will be required to be
   monitored.

   The AQI is reported and updated hourly on Florida Department of Environmental Protection’s website
   at: http://www.dep.state.fl.us/air/airquality.htm. It is available in both graphical and text versions.
   The data to support this website are collected from all the continuous monitors in the state. These data
   are also shared with the voluntary AIRNOW site hosted by EPA’s contractor, Sonoma Technology, Inc.

   The plan is required to provide evidence that siting and operation of each monitor meets the
   requirements of appendices A, C, D and E of 40 CFR, Part 58. Appendix A covers quality assurance
   requirements for SLAMS, SPMs and Prevention of Significant Deterioration (PSD) air monitoring. These
   requirements are met with three basic functions of the air monitoring community. The first requirement
   is to have approved standard operating procedures (SOP), Quality Management Plan (QMP) and Quality
   Assurance Project Plans (QAPP), which are in place and updated as needed. The most recent QAPP was
   approved April 2007 for all criteria pollutants except PM2.5 and the PM2.5 QAPP was approved July 2011
   and is currently under revision. The current Quality Management Plan was approved March 2009. The
   second requirement is auditing of instrument performance and management systems. The DEP Quality
   Assurance staff complete these activities for all agencies throughout the state. And the third requirement
   is the compiling of precision and bias records sent to EPA’s Air Quality System (AQS) database quarterly.
   The PM2.5 collocation specifications are met by each agency operating a FRM PM2.5 running at least one
   collocated FRM. This collocation requirement is addressed with the PM2.5 FEMs running. One of the
   FEMs is collocated with an FRM, as required. The total number of agencies running collocated FRM
   PM2.5 instruments is 16, more than the requisite 15% of the 28 FRMs in operation. All FRMs in Florida are
   Thermo (formally, R&P) 2025s. The FEM is a Sharp 2010. The requirements of Appendix A are met by a
   combination of all of these activities.

   Appendix C described the general instrument requirements. The monitoring network providing data for
   designations is made up of federally approved instrumentation. The instruments are described in the
   network plan. Many of the PM2.5 instruments used to report the AQI are not federally approved
   instruments, but are suited to the climate in Florida and are subjected to the same quality assurance and
   quality control requirements as those used for designations.

   Appendix D contains the monitor siting requirements. Sites within the air monitoring network are
   established using these requirements. In order to assure that they continue to be met, the sites are
   reviewed annually by the FDEP audit staff. The results of these reviews are used to determine if the sites
   meet the siting requirements. Any discrepancies are dealt with at least annually when the siting reviews
   are assessed.

   Additional information about network design can be found in chapter 1 of the Annual Air Report
   available at: http://www.dep.state.fl.us/Air/publications/techrpt/amr.htm




   6
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 9 of 65
                                                                                                DEP BAM 13-001


   NCore
   Florida is required to have at least two sites for NCore monitoring. Building on the Speciation Trends
   Network (STN), EPA favored two sites in the largest MSAs in the state, the Miami-Fort Lauderdale-
   Miami Beach area with more than 5 million in population and the Tampa-St. Petersburg-Clearwater area
   with over 2 million in population. The site in the Miami-Fort Lauderdale-Miami Beach area had to be
   relocated due to the construction plans for a source that would influence the site. EPA has approved an
   alternative site in Davie, near the location of the originally approved site. The EPA Office of Air Quality
   Policy and Standards (OAQPS) decided that the original NCore network design left a hole in the
   coverage for the southeast. They requested FDEP operate a rural NCore site at the St. Marks National
   Wildlife Refuge, taking advantage of the already present Interagency Monitoring of Protected Visual
   Environments (IMPROVE) monitoring for particulate and the FDEP ozone site. FDEP agreed to operate
   the site with the understanding that EPA would provide the additional instrumentation. Details of the
   sites can also be seen on EPA’s website: http://www.epa.gov/ttn/amtic/ncore/index.html.

   The intent of the NCore sites is to have a network made of largely population oriented sites and some
   rural sites that take advantage of multi-pollutant monitoring. The proposed replacement site for the
   Miami-Fort Lauderdale-Miami Beach area is AQS site #12-011-0034 is in Davie, Florida. It is anticipated
   to be operational in the spring of 2014.

   In the Tampa Bay area, the proposed NCore site is AQS site # 12-057-3002, Sydney. It was the site of a
   large and intense nitrogen deposition study, the Bay Regional Atmospheric Chemistry Experiment
   (BRACE). It has also been running the trace SO2, CO and NOy since 2004. Since the primary use of the
   NCore sites is air quality trends analysis, and Sydney is not in a built out portion of the county, its
   location makes it ideal for tracking trends which reflect the addition of population, as Florida is still a fast
   growing state.




                                                                                                                7
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 10 of 65
    DEP BAM 13-001


    SO2 Monitoring Additions
    Changes in the SO2 regulations require that additional monitors are added to the current network.
    Ambient monitoring is required for Core Based Statistical Areas (CBSAs) whose PWEI was above 5,000.
    A single monitor is required when the PWEI is above 5,000 and 2 monitors are required when the PWEI is
    above 100,000 with a unit of (million persons-tons per year). The PWEI values listed here were provided
    by the US EPA. There are 3 additional SO2 monitors needed. They will be required in Citrus, Polk and
    Manatee Counties. A new site will be launched near Crystal River in Citrus County. In addition, SO2
    monitors will be added to existing sites at the Winter Haven site in Polk County and at the Port Manatee
    site in Manatee County.

    Table 1: SO2 Monitoring Requirements

    CBSA Statistical Areas                         2012           PWEI       PWEI       SO2
                                                  Census          2012       SO2      Monitors
                                                 Population        NEI      Needed    in Place

    Miami-Fort Lauderdale-Pompano                 5,762,717     147,762        2          3
    Beach
      Broward County                              1,815,137
      Miami-Dade County                           2,591,035
      Palm Beach County                           1,356,545
    Tampa-St. Petersburg-Clearwater               2,842,878      94,280        2          7
    Orlando-Kissimmee-Sanford                     1,793,267      13,157        1          1
    Jacksonville                                  1,377,847      32,408        1          5
    North Port-Bradenton-Sarasota                  720,042        5,030        1
    Lakeland                                       616,158       10,666        1
    Palm Bay-Melbourne-Titusville                  547,307        3,003
    Cape Coral-Fort Myers                          645,293         770
    Deltona-Daytona Beach-Ormond                   496,950         243
    Beach
    Pensacola-Ferry Pass-Brent                     461,227       13,122        1          1
    Port St. Lucie-Fort Pierce                     432,683       3,780
    Homosassa Springs                              139,360        9,456        1




    8
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 11 of 65
                                                                                             DEP BAM 13-001



    NO2 Monitoring

    Several requirements of the NO2 regulations were described in detail in the 2012 Air Monitoring Plan
    Addendum and are repeated here for continuity. There is a requirement for monitoring of the vulnerable
    and susceptible population. There are community-wide monitoring requirements for areas with a
    population over 1 million, and there are near road monitoring requirements for areas with populations
    over 500,000 that will be phased in over time according to the rule. The areas with population over 1
    million are due to have their sites operational by January 1, 2014. In Florida, those areas are Tampa, Fort
    Lauderdale, Jacksonville and Orlando.

    Table 2: No2 Monitoring Required by 2010 NAAQS

    CBSAs with Population over         Population      AADT       Required      Required       Currently      Total
    500,000                              (2010)       >250,000      Near       Community      Monitoring?
                                                                    road         Wide
                                                                  Monitors      Monitor
    Bradenton‐Sarasota‐Venice            702,281                      1                            Yes            1
    Cape Coral‐Fort Myers                618,754                      1                                           1
    Jacksonville                        1,345,596                     1             1              Yes            2
    Lakeland‐Winter Haven                602,095                      1                                           1
    Miami‐Fort Lauderdale‐              5,413,212    *                2             1              Yes            3
    Pompano Beach
    Orlando‐Kissimmee                   2,134,411                     1             1              Yes            2
    Palm Bay‐Melbourne‐Titusville        543,376                      1                                           1
    Tampa‐St. Petersburg‐               2,783,243                     2             1              Yes            3
    Clearwater
                                       Population >2.5 million requires 2 near road                               14
                                       AADT> 250,000 requires 2 near road


    Vulnerable and Susceptible Monitoring
    Florida participates in the Environmental Public Health Tracking supported by the US Centers for Disease
    Control. That program examines health and environmental data to help federal, state and local agencies
    plan, apply and develop environmental public health actions. The higher crude rate of asthma
    hospitalizations is an indicator of the vulnerable and susceptible communities in Florida. Miami-Dade
    County ranks among the higher rates in the state. Therefore, the NO2 site, AQS# 12-086-0027, University
    of Miami, Rosenstiel, will be designated as a vulnerable and susceptible monitoring site for NO2. Figure 2
    provides Florida’s crude rate of asthma hospitalization by county.




                                                                                                            9
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 12 of 65
    DEP BAM 13-001


    Figure 2: Florida Rate of Crude Asthma Hospitalization




    Community-wide NO2 Monitoring
    Community-wide NO2 monitoring sites are required in each CBSA of 1 million people or more. There are
    4 such CBSAs in Florida.

    Table 3: Community-wide Designated Monitors

     CBSA Name                     County      Site Name                       NO2 AQS Site Number

     Jacksonville                  Duval       Kooker Park                     12-031-0032

     Miami-Fort Lauderdale-        Broward     John U Lloyd State Park         12-011-8002
     Miami Beach

     Orlando                       Orange      Winter Park                     12-095-2002

     Tampa-St. Petersburg-         Pinellas    Azalea Park                     12-103-0018
     Clearwater


    10 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 13 of 65
                                                                                             DEP BAM 13-001




    Near Road NO2 Network
    Two of Florida’s counties with CBSAs of over 2.5 million people, Miami-Fort Lauderdale-Miami Beach
    and Tampa-St. Petersburg-Clearwater, participated in the pilot work for the near road NO2 network. The
    development of the location of these sites was made in tandem with the creation of the Technical
    Assistance Document (TAD), developed by EPA to aid states and local monitoring agencies in the
    implementation of required near road NO2 monitoring stations. These areas are both monitored by local
    governments, the Environmental Protection & Growth Management, Pollution Prevention, Remediation
    and Air Quality Division in Fort Lauderdale and the Environmental Protection Commission of
    Hillsborough County in Tampa. Table 4 contains the site and monitor specific information for these
    areas.

    Additionally, the CBSAs with a population over 1 million people are required to have their near road sites
    operational by January 1, 2014. Those areas are Jacksonville and Orlando. These areas are both
    monitored by local governments, City of Jacksonville Environmental Division Air Branch in Jacksonville
    and Orange County Environmental Protection Division in Orlando. They have worked through the TAD
    to determine the appropriate location of their monitoring sites. Table 5 contains the site and monitor
    specific information for these areas.




                                                                                                           11 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 14 of 65
    DEP BAM 13-001


    Table 4: Initial NO2 Near Road Sites for Fort Lauderdale and Tampa

     AQS Number                      12-011-0035                          12-057-1111

     City (CBSA)                     Fort Lauderdale                      Tampa

     Site Name                       Sunrise Blvd                         Julian B. Lane Park

     Location Latitude               26.132389                            27.95555

     Location Longitude              -80.169806                           -82.46714

     Address                         Southbound I-95 just south of        601 W. Laurel Street
                                     Sunrise Blvd

     Target                          I-95 and Sunrise Blvd on the west    I-275 West of Ashley St.
                                     side of I-95

     AADT                            306,000                              190,500

     Heavy Duty AADT                 35,129                               15,240

     FEAADT                          622,161                              327,660

     NO2                             Photolytic                           Photolytic

     Objective                       Mobile                               Mobile

     Spatial Scale                   Micro                                Micro

     Operating Schedule              Continuous                           Continuous

     Access                          30m to the lane                      60’ to the wall, +4’ to lane (wall
                                                                          height is 24’, probe height is 15’)
     Owner of Land                   FL Department of Transportation      City of Tampa

                                     Trace CO, (TEI)                      Trace CO, (T-API)

                                     Black Carbon Aethelometer,           Black Carbon Aethelometer,
                                     (Teledyne -API)                      (Teledyne -API)

                                     Ultra-fine Particle Counter, (TSI,   Ultra-fine Particle Counter, (T-
     Other Monitored                 Incorporated)                        API)
     Parameters
                                     Continuous PM2.5 FEM, (vendor        Continuous PM2.5 FEM, (vendor
                                     unknown)                             unknown)

                                     Wind at 3 & 10 meters with           Wind at 5 and 10 meters
                                     vertical measurement, (RM
                                     Young)



    12 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 15 of 65
                                                                                     DEP BAM 13-001


    AQS Number                    12-011-0035                        12-057-1111

    City (CBSA)                   Fort Lauderdale                    Tampa

                                  No roadside structures             Interstate is East-West oriented
                                                                     on this segment, site is south of
                                                                     the road.
    Comments
                                  The shelter is an 8’ x 20’         Road surface is ~16’ above grade
                                  converted shipping crate with an   with an 8’ sound barrier
                                  8’ fence.




            Additional Information for the Initial NO2 Near Road Site for Fort Lauderdale


               Looking North                                                   Looking East




                                                                                                   13 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 16 of 65
    DEP BAM 13-001


                   Additional Information for the Initial NO2 Near Road Site for Tampa



                 Looking North                                                Looking East




    14  Looking South                                                        Looking West
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 17 of 65
                                                                                        DEP BAM 13-001


    Table 5: Initial NO2 Near Road Sites for Jacksonville and Orlando

     AQS Number                       12-031-0108                       12-095-0009

     City (CBSA)                      Jacksonville                      Orlando

     Site Name                        Pepsi Place                       I-4

     Location Latitude                30°15’46” N                       28.534646 N

     Location Longitude               81°36’24.6” W                     81.384411 W

     Address                          Proximal to 5880                  525 S Division Ave
                                      BOWDENDALE Ave. (exact
                                      address TBD with JEA              Deland
                                      meter/pole)
     Target                           I-95                              Bridge No-750014
                                      between BOWDEN RD. & SR 202

     AADT                             139000                            195773

     Heavy Duty AADT                  13205                             12921

     FEAADT                           304062                            312062

     NO2                              Chemiluminescent TEI-42i          Chemiluminescent TEI-42i

     Objective                        Mobile                            Mobile

     Spatial Scale                    Micro                             Micro

     Operating Schedule               Continuous                        Continuous

     Access                           20 m at end of Pepsi Place-West   49.5 m currently, but in the next
                                      from Bowden Road                  few years, with road widening, it
                                                                        will be 15 m from the Division
                                                                        Avenue location
     Owner of Land                    City of Jacksonville              FDOT

                                      Trace CO, (TEI-48i)               CO

                                      Continuous PM2.5 FEM Sharp        Continuous PM2.5 FEM Sharp
                                      5014i                             5014i
     Other Monitored
     Parameters
                                      Wind at 3 & 10 meters with        Wind at 3 & 10 meters with
                                      vertical measurement, (RM         vertical measurement
                                      Young)




                                                                                                      15 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 18 of 65
    DEP BAM 13-001




               Additional Information for the Initial NO2 Near Road Site for Jacksonville
                     Looking North                                      Looking East




    16 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 19 of 65
                                                                                  DEP BAM 13-001




               Additional Information for the Initial NO2 Near Road Site for Orlando

                                                                         Looking South
               Looking West




              Looking North                                                Looking East




                                                                                            17 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 20 of 65
    DEP BAM 13-001



    Monitoring Network and Requirements

    The ambient air monitoring network with the changes expected by the close of 2014 is described below. It
    is followed by the requirements of the network.




    18 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 21 of 65


     Florida Monitoring Network
                                                                                    MSA Network Description
     METROPOLITAN STATISTICAL AREA: MIAMI - FT LAUDERDALE - MIAMI BEACH (MIAMI-DADE, BROWARD AND PALM BEACH COUNTIES)
                                                                             Broward County
                                                                      MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM     TYPE     POL.   SAMPLER        OBJECTIVE     SCALE  SCHEDULE STATEMENT OF PURPOSE                                       COMMENTS
     011-0010 600 NW 19 AVENUE         SLAMS      SO2    TEI 43C        SOURCE        NBH CONTINUOUS    SOURCE MONITORING                         SU 5/1/92 VOCATIONAL TRAINING (#28)
              17-2890.362N-583.251E    SLAMS      CO     TEI 48C        HI CONC       NBH CONTINUOUS    TO MONITOR TRENDS                         SU 1/1/92 SLAMS 4/27/92
                                       SLAMS     PM10   WEDDING       POPULATION      NBH    1/6 DAY    TO MONITOR TRENDS                         SU 7/19/94
                                        NON-
                                                TOXICS                POPULATION      NBH    1/6 DAY   BASELINE MONITORING                        SU 11/21/09
                                        REG
     011-0033 4001 SW 142nd Ave, Davie SLAMS OZONE       TEI 49I      POPULATION      NBH CONTINUOUS    TRENDS MONITORING                         SU 1/09
              17-2883.955N-566.147E     SPM      PM2.5 R & P1400A     POPULATION      NBH CONTINUOUS    TRENDS MONITORING                         VISTA VIEW PARK
                                                PROP
     011-0034       3205 SW 70TH AVE                      PM 10          Tisch       POPULATION    URBAN      1/6 DAY     NEEDED BY REGULATION    SU 04/1/2014
                                               NCORE
                                                PROP
                   17-2885.161N-575.912E       NCORE
                                                          PM 2.5       R&P 2025      POPULATION     NBH        DAILY      NEEDED BY REGULATION    SU 04/1/2014
                                                PROP
                                                          PM 10        R&P 2025      POPULATION     NBH        DAILY      NEEDED BY REGULATION    SU 04/1/2014
                                               NCORE
                                                PROP
                                               NCORE
                                                          SO2         TECO 43CTL     POPULATION     NBH     CONTINUOUS    NEEDED BY REGULATION    SU 04/1/2014
                                                PROP
                                               NCORE
                                                           CO         TECO 48CTL     POPULATION     NBH     CONTINUOUS    NEEDED BY REGULATION    SU 04/1/2014
                                                PROP
                                               NCORE
                                                          NOY         TECO NOY       POPULATION     NBH     CONTINUOUS    NEEDED BY REGULATION    SU 04/1/2014
                                                PROP
                                               NCORE
                                                           Pb          R&P 2025      POPULATION     NBH       1/6 DAY     NEEDED BY REGULATION    SU 04/1/2014
                                                PROP
                                               NCORE
                                                        OZONE          TECO49C       POPULATION     NBH     CONTINUOUS    NEEDED BY REGULATION    SU 04/1/2014
                                                PROP
                                               NCORE
                                                          PM 2.5         TEOM        POPULATION    URBAN CONTINUOUS           USED FOR AQI        SU 04/1/2014
                                                CSN      PM 2.5        MET ONE       POPULATION     NBH       1/6 DAY       TRENDS NETWORK        SU 04/1/2014
                                                CSN     CARBON        URG 3000N      POPULATION     NBH       1/3 DAY       TRENDS NETWORK        SU 04/1/2014
                                              NON-REG   TOXICS                       POPULATION     NBH       1/6 DAY     BASELINE MONITORING     SU 04/1/2014
     011-0035      I-95 South /Sunrise Blvd    SLAMS       NO2         TEL-API         SOURCE      MICRO    CONTINUOUS    NEEDED BY REGULATION    SU DECEMBER 2013
                                               SLAMS        CO        TECO48ITL        SOURCE      MICRO    CONTINUOUS    NEEDED BY REGULATION    SU DECEMBER 2013
                                                SPM         BC            TAPI         SOURCE      MICRO    CONTINUOUS    NEEDED BY REGULATION    SU DECEMBER 2013
                                                SPM     Ultra Fine         TSI         SOURCE      MICRO    CONTINUOUS    NEEDED BY REGULATION    SU DECEMBER 2013
                                               SLAMS     PM2.5        TEI 1400 AB      SOURCE      MICRO    CONTINUOUS    NEEDED BY REGULATION    SU DECEMBER 2013
                                              PROP                                                                                                SU 1/1/92 U OF F AG RES Relocating to
     011-1002 3205 SW 70TH AVE                        PM10           WEDDING        POPULATION     URBAN    1/6 DAY      NEEDED BY REGULATION
                                              NCORE                                                                                               Davie site
                                              PROP
                17-2885.161N-575.912E                 PM2.5          R&P 2025A      POPULATION     NBH      DAILY        NEEDED BY REGULATION     SU 1/1/99 COLOCATED1/6/99
                                              NCORE
                                              PROP
                                                      PM2.5          R $ P 1400AB   POPULATION     URBAN    CONTINUOUS USED FOR AQI               SU 3/1/01
                                              NCORE
                                              TREND PM2.5            MET ONE        POPULATION     NBH      1/6 DAY      TRENDS NETWORK
                                              TREND CARBON           URG 3000N      POPULATION     NBH      1/3 DAY      TRENDS NETWORK           SU 4/1/09
                                              NON-REG TOXICS                        POPULATION     NBH      1/6 DAY      BASELINE MONITORING      VOC MONITORING
     011-2003 1951 NE 48TH ST                  SLAMS OZONE              TEI 49i       POPULATION     NBH    CONTINUOUS    RELIED ON FOR SPATIAL   SU 1/1/89 MET POMPANO BEACH (#1)
              17-2907.993N-590.166E            SLAMS   PM2.5           R&P 2025       POPULATION    URBAN      1/3 DAY        INTERPOLATION       RELOCATED FROM SITE 18
     011-5005 4010 WINSTON PARK BLVD           SLAMS   PM10            WEDDING          SOURCE       NBH       1/6 DAY     SOURCE MONITORING      SLAMS 10/31/95 SD TEMP. 4/00 (#30)
              17-2908.456N-582.089E           NON-REG TOXICS                          POPULATION     NBH       1/6 DAY     BASELINE MONITORING    VOC MONITORING #30
                                               SLAMS   PM2.5           R&P 2025B      POPULATION     NBH        DAILY     NEEDED BY REGULATION    SU 10/1/09
     011-8002 JOHN U LLOYD STATE PK            SLAMS OZONE             TECO49C          HI CONC     URBAN   CONTINUOUS    NEEDED BY REGULATION    SU 1/1/85 (#25)
              17-2885.443N-588.870E            SLAMS    NO2             TECO 42         HI CONC     URBAN   CONTINUOUS     ASSIST FORECASTING     SU 7/8/90
                                              NON-REG TOXICS                          POPULATION     NBH       1/6 DAY    BASELINE MONITORING     SU Nov 2009
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 22 of 65


                                                                               MSA Network Description
     METROPOLITAN STATISTICAL AREA: MIAMI - FT LAUDERDALE - MIAMI BEACH (MIAMI-DADE, BROWARD AND PALM BEACH COUNTIES)
                                                                            Miami-Dade County
                                                                      MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE      POL.   SAMPLER        OBJECTIVE     SCALE    SCHEDULE STATEMENT OF PURPOSE                               COMMENTS
     086-0019 US27 & SR821            SLAMS      SO2     TEI 43C        SOURCE        NBH CONTINUOUS     TRENDS MONITORING                  SU 8/18/87 PENNSUCO
              17-2864.469N-561.837E
     086-0027 UNIV MIAMI ROSENSTIEL   SLAMS      NO2     TEI 42C      POPULATION      NBH CONTINUOUS ASSIST IN FORECASTING                  SU 1/30/85 MET
              17-2846.153N-584.031E   SLAMS OZONE         TEI 49i     POPULATION      NBH CONTINUOUS NEEDED BY REGULATION                   SU 3/7/84
     086-0029 PERDUE MED CNTR         SLAMS OZONE        TEI 49C        HI CONC      URBAN CONTINUOUS       USED FOR AQI                    SU 5/1/85 MET
              17-2829.900N-567.600E                                                                                                         TEMP MOVE AFTER ANDREW
     086-0031 16000 S DIXIE HWY       SLAMS       CO     API 300E     POPULATION      NBH CONTINUOUS     TRENDS MONITORING                  SU 7/1/91 SLAMS 4/27/92
     086-0033 7700 NW 186th ST        SLAMS PM 2.5      R&P 2025B     POPULATION      NBH      1/3 DAY  MONITORING GROWTH                   5/4/2005
              17-2869.23-567.45                                                                                                              PALM SPRINGS N FIRE STATION
     086-0034 SW 127 Avenue           SLAMS       CO     TEI 48C      POPULATION     MIDDLE CONTINUOUS   TRENDS MONITORING                  SU 4/27/05 KENDALL WASD
              17-2730.23-560.70
     086-1016 NW 20TH ST FIRE STA     SLAMS      PM10 ANDERSEN 1200     HI CONC      MIDDLE    1/6 DAY NEEDED BY REGULATION                 SU 1/1/85
              17-2852.959N-579.582E   SLAMS     PM2.5   R&P 2025B     POPULATION      NBH       DAILY  NEEDED BY REGULATION                 SU 2/4/99 DAILY COLLOCATED
                                       SPM      PM2.5   R&P 1400A     POPULATION      NBH CONTINUOUS NEEDED BY REGULATION                   AIRNOW POLLING 7/15/03
     086-4002 864 NW 23RD ST (ANNEX)  SLAMS      NO2      TEI 42i       HI CONC       NBH CONTINUOUS ASSIST IN FORECASTING                  SU 1/1/1984
              17-2853.408N-579.163E   SLAMS       CO     API 300E       HI CONC       NBH CONTINUOUS     TRENDS MONITORING                  SU 1/1/76
     086-6001 325 NW 2ND AVE          SLAMS     PM2.5   R&P 2025B     POPULATION      NBH       DAILY  NEEDED BY REGULATION                 SU 1/27/99 , HOMESTEAD DAILY
              17-2817.102N-551.949E    SPM      PM2.5   R&P 1400A     POPULATION      NBH CONTINUOUS        USED FOR AQI                    SU 2/10/04

                                                                               MSA Network Description
     METROPOLITAN STATISTICAL AREA: MIAMI - FT LAUDERDALE - MIAMI BEACH (MIAMI-DADE, BROWARD AND PALM BEACH COUNTIES)
                                                                            Palm Beach County
                                                                      MONITORING SPATIAL OPERATING
      AQS #     SITE ADDRESS/UTM       TYPE      POL.   SAMPLER        OBJECTIVE     SCALE    SCHEDULE STATEMENT OF PURPOSE                                COMMENTS
      099-0008              38145 SR 80      Non-Reg    PM2.5       BAM 1020      SOURCE         NBH       CONTINUOUS        USED FOR AQI                   SU 5/1/09
                     17-2951.800N-532.450E
     099-0009 980 CRESTWOOD BLVD N           SLAMS     OZONE        TEI 49i     POPULATION      NBH       CONTINUOUS     USED FOR AQI     SU 3/1/00
              17-2956.846N-576.194E          SLAMS      PM25       R&P 2025A    POPULATION      NBH          DAILY   NEEDED BY REGULATION SU 12/99 COLLOCATED
                                             Non-Reg     PM25         BAM        POPULATION      NBH       CONTINUOUS        USED FOR AQI           SU 7/9/07 ROYAL PALM WWTP
     099-0020 1199 LANTANA RD                SLAMS     OZONE        TEI 49i     POPULATION     URBAN CONTINUOUS NEEDED BY REGULATION        A.G. HOLLEY SU 8/11/04, LANTANA
              17-2941.34N-593.52E             SPM       NO2         TEI 42i     POPULATION      NBH CONTINUOUS ASSIST IN FORECASTING        SU 10/08
                                             SLAMS      PM10       BAM 1020     POPULATION      NBH CONTINUOUS NEEDED BY REGULATION         Replacing 099-2005
     099-2005 225 S CONGRESS                 SLAMS     PM2.5       R&P 2025B    POPULATION      NBH    1/3 DAY  NEEDED BY REGULATION        SU 5/31/01
              17-2926.170N-590.023E
     099-0021 20800 SR 80                    SPM       NO2       TEI 42i       SOURCE         MIDDLE      CONTINUOUS COMPLIANCE             20 Mile Bend
              17-2951.281N-561.220E
                     Summary of Sites/Monitors for the Miami - Ft Lauderdale - Miami Beach MSA (MIAMI-DADE, BROWARD AND PALM BEACH COUNTIES)
                                                       Current                    Proposed
     Total Number of Sites                                10                         20


     Number of Criteria Pollutant Monitors                                                    PM2.5 Breakout
                                                      Current       Proposed      Required                                     Current      Proposed
     Lead                                                0              1            1        Daily FRMs                          5         5
     Carbon Monoxide                                     5              6            2        1/3 FRMs                            3         3
     Ozone                                               7              8            3        Continuous                          5         6
     Nitrogen Dioxide                                    4              5            3        Collocated                          3         3
     Total Nitrogen (Noy)                                0              1            1
     PM2.5 Speciation                                    0              1            1        Number of Non-Criteria Pollutant Monitors
     Sulfur Dioxide                                      2              3            2                   Current                Proposed
     PM10                                                5              6            3        Toxics        3                       3
     PM 2.5                                             16             17            6        Ultrafine     0                       1
                                                Total   39             48           22        BC            0                       1       Current Sites are in black
                                                                                                                                            Proposed Sites are in green
                                                                                                                                            Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 23 of 65


                                                                          MSA Network Description
     METROPOLITAN STATISTICAL AREA: TAMPA - ST PETERSBURG - CLEARWATER (HILLSBOROUGH, PINELLAS, PASCO AND HERNANDO COUNTIES)
                                                                   MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE     POL.   SAMPLER      OBJECTIVE       SCALE    SCHEDULE STATEMENT OF PURPOSE               COMMENTS
                                                                         Hillsborough County
     057-0030 3910 MORRISON AV         SPM      PM2.5 R & P 1400AB POPULATION        NBH CONTINUOUS       USED FOR AQI     PALMA CEIA TEOM 8/02
              17-3090.662N-351.583E
     057-0081 SIMMONS PARK            SLAMS OZONE        TEI 49C     HI CONC       URBAN CONTINUOUS       USED FOR AQI     SU 6/14/78 MET
                                                                                                      FOR EFFECTIVENESS OF
              17-3069.100N-355.544E   SLAMS      SO2     TEI 43C     HI CONC       URBAN CONTINUOUS                        SU 1/1/78 SLAMS 4/27/92
                                                                                                        NEW REGULATIONS
     057-0083 GARDINIER                SPM      PM10  R & P 1400AB   SOURCE        MIDDLE CONTINUOUS   SOURCE MONITORING   SU 4/1/95
              17-3082.701N-363.890E
     057-0100 2909 N 66th ST           SPM      LEAD     HI VOL      SOURCE        MIDDLE     1/6 DAY  SOURCE MONITORING   SU 4/2/10 KENLY ELEMENTARY

     057-0109 9851 HWY 41 SOUTH           SLAMS    SO2       TEI 43C        SOURCE      NBH     CONTINUOUS    SOURCE MONITORING     SU 10/96 EAST BAY SLAMS 11/13/96
              17-3081.853N-363.758E                                                                                                 MET; REPLACED GIANTS CAMP
     057-1035 DAVIS ISLAND                SLAMS    PM10    R & P 1400AB     SOURCE      NBH   CONTINUOUS NEEDED BY REGULATION       SU 12/1/85 TEOM USED FOR AQI
              17-3089.908N-356.851E       SLAMS   OZONE       TEI 49C     POPULATION    NBH   CONTINUOUS     USED FOR AQI           SU 1/1/73 MET
                                                                                                         FOR EFFECTIVENESS OF
                                          SLAMS     SO2      TEI 43C      POPULATION    NBH CONTINUOUS                              SU 1/1/74
                                                                                                           NEW REGULATIONS
     057-1065 5121 GANDY BLVD             SLAMS   OZONE     TEI 49C   POPULATION        NBH CONTINUOUS NEEDED BY REGULATION         SU 9/1/89 MET MARINE RESERVE
              17-3086.060N-348.560E       SLAMS    NO2      TEI 42C     HI CONC         NBH CONTINUOUS      HISTORIC TREND          SU 4/1/90 NO, Nox
                                           SPM    PM2.5  R & P 1400AB   HI CONC         NBH CONTINUOUS       USED FOR AQI           1/1/2004
     057-1066 1700 N 66TH ST              SLAMS    LEAD ANDERSEN 2000   SOURCE         MIDDLE   1/6 DAY   SOURCE MONITORING         SU 1/2/90 GULF COAST LEAD
              17-3093.400N-364.000E                                                                                                 COLLOCATED
     057-1073 6811 E 14th ST               SPM     LEAD       HI VOL        SOURCE     MIDDLE     1/6 DAY     SOURCE MONITORING     SU 10/31/97
              17-3093.990N-364.310E                                                                                                 PATENT SCAFFOLDING
     057-3002 SYDNEY RD                   NCORE  OZONE        TEI 49C     POPULATION   URBAN    CONTINUOUS   NEEDED BY REGULATION   SYDNEY SU 01/01/04, MET
              17-3093.83N-378.98E         NCORE    NOy      TEI 42CLE     POPULATION   URBAN    CONTINUOUS   NEEDED BY REGULATION   SU 01/01/04
                                          NCORE  CO_TL      TEI 48CLE     POPULATION   URBAN    CONTINUOUS   NEEDED BY REGULATION   SU 01/01/05
                                          NCORE  SO2_TL     TEI 43CLE     POPULATION   URBAN    CONTINUOUS   NEEDED BY REGULATION   SU 01/01/06
                                          NCORE   PM2.5      R&P 2025     POPULATION   URBAN       DAILY     NEEDED BY REGULATION   SU 01/01/04 COLLOCATED
                                          NCORE   PM10       R&P 2025     POPULATION   URBAN       DAILY     NEEDED BY REGULATION   SU 1/4/04 Collocated FOR PMCOARSE
                                          NCORE PMcoarse     R&P 2025     POPULATION   URBAN       DAILY     NEEDED BY REGULATION   SU 01/21/010
                                          NCORE   PM2.5    R & P 1400AB   POPULATION   URBAN    CONTINUOUS       USED FOR AQI       SU 01/01/05
                                          NCORE   PM10         1200       POPULATION   URBAN      1/6 DAY    NEEDED BY REGULATION   SU 01/04/04
                                          NCORE PM10-Pb        2025       POPULATION   URBAN      1/6 DAY    NEEDED BY REGULATION   SU 01/04/04
                                           STN      BC      URG  3000N    POPULATION   URBAN    CONTINUOUS    BASELINE MONITORING   SU 01/01/07
                                           STN    PM2.5      METONE       POPULATION   URBAN      1/6 DAY      TRENDS NETWORK       SU 1/2004
                                          NATTS TOXICS                    POPULATION   URBAN      1/6 DAY     BASELINE MONITORING   VOC/CARBONYL/METAL MONITORING
     057-1111      601 W LAUREL ST        SLAMS    NO2        TEL-API      SOURCE      MICRO    CONTINUOUS   NEEDED BY REGULATION   SU DECEMBER 2013
                                          SLAMS     CO      TECO48ITL      SOURCE      MICRO    CONTINUOUS   NEEDED BY REGULATION   SU DECEMBER 2013
                                           SPM      BC         TAPI        SOURCE      MICRO    CONTINUOUS   NEEDED BY REGULATION   SU DECEMBER 2013
                                           SPM  Ultra Fine   T-API 651     SOURCE      MICRO    CONTINUOUS   NEEDED BY REGULATION   SU DECEMBER 2013
                                          SLAMS   PM2.5      TEI 5014i     SOURCE      MIDDLE   CONTINUOUS   NEEDED BY REGULATION   SU DECEMBER 2013
     New Site      2806 Poinsettia Ave     SPM    LEAD        HI VOL       SOURCE      MICRO      1/6 DAY    SOURCE MONITORING      JOHNSON CONTROLS
                                                                                                               FOR POPULATION
     New Site    Apollo Beach Community    SPM    PM2.5   TEOM 1400AB       SOURCE      NBH     CONTINUOUS   SOURCE MONITORING
                                                                                                               FOR POPULATION
                                           SPM     SO2       TEI 43C      POPULATION    NBH     CONTINUOUS   SOURCE MONITORING
                                                                                                               FOR POPULATION
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 24 of 65


                                                                                 MSA Network Description
     METROPOLITAN STATISTICAL AREA: TAMPA - ST PETERSBURG - CLEARWATER (HILLSBOROUGH, PINELLAS, PASCO AND HERNANDO COUNTIES)
                                                                   MONITORING SPATIAL OPERATING
      AQS #     SITE ADDRESS/UTM       TYPE     POL.   SAMPLER      OBJECTIVE      SCALE SCHEDULE STATEMENT OF PURPOSE                                    COMMENTS
                                                                            Pasco County
     101-0005 30908 WARDER RD                SLAMS    OZONE       TEI 49C        POPULATION   URBAN CONTINUOUS          URBAN SPRAWL        SU 09/07/00 MET, SAN ANTONIO
               17-3134.500N-372.000E
     101-2001 3452 DARLINGTON RD             SLAMS    OZONE       TEI 49C          HI CONC    URBAN CONTINUOUS          URBAN SPRAWL        HOLIDAY
               17-3119.882N-327.447E                                                                                                        SU 1/17/92 MET SLAMS 4/27/92
                                                                                 MSA Network Description
     METROPOLITAN STATISTICAL AREA: TAMPA - ST PETERSBURG - CLEARWATER (HILLSBOROUGH, PINELLAS, PASCO AND HERNANDO COUNTIES)
                                                                   MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE     POL.    SAMPLER     OBJECTIVE       SCALE  SCHEDULE STATEMENT OF PURPOSE                COMMENTS
                                                                           Pinellas County
     103-0004 2435 SHARKEY RD         SLAMS OZONE       API 400E     HI CONC        URBAN CONTINUOUS NEEDED BY REGULATION SU 7/1/78 CLEARWATER JC
              17-3095.000N-329.227E
     103-0012 1313 19TH ST N          SLAMS     PM10 ANDERSEN 1200   HI CONC         NBH    1/6 DAY    TRENDS MONITORING  SU 4/1/92 SLAMS 7/20/92
              17-3074.275N-336.490E                                                                                       WOODLAWN
     103-0018 7200 22ND AVE N         SLAMS OZONE        TEI 49I   POPULATION        NBH CONTINUOUS       USED FOR AQI    SU 4/6/78 AZALEA PARK MET
                                      SLAMS      NO2     TEI 42I   POPULATION        NBH CONTINUOUS FORECAST ASSISTANCE SU 1/1/78 NO, NOX
                                      SLAMS     PM10 ANDERSEN 1200 POPULATION        NBH    1/6 DAY  NEEDED BY REGULATION SU 4/1/92 SLAMS 7/20/92
                                      SLAMS     PM2.5  R&P 2025 B  POPULATION        NBH     DAILY   NEEDED BY REGULATION SU 01/01/99 COLLOCATED 1/12 DAY
                                       SPM      PM2.5  R&P 1400AB  POPULATION        NBH CONTINUOUS       USED FOR AQI    SU 05/01/01
                                       NON
                                               TOXICS              POPULATION        NBH    1/6 DAY   BASELINE MONITORING VOC/CARBONYL/METAL MONITORING
                                       REG
     103-0023 10100 SAN MARTIN               SLAMS     SO2        TEI 43C        POPULATION     NBH    CONTINUOUS     TRENDS MONITORING     SU 1/1/79 DERBY LANE
              17-3082.975N-340.173E
     103-0026 8601 60th St. North            NATTS     BC       Magee Sci AE21   POPULATION     NBH    CONTINUOUS    BASELINE MONITORING  SU MET; SKYVIEW, PINELLAS PK
              17-3043.60N-359.17E             CSN     PM2.5      Metone          POPULATION     NBH      1/6 DAY     BASELINE MONITORING  SU 9/04 SPECIATION
                                              CSN     PM2.5     URG 3000N                                                                 SVOC/CR-06
                                                                                                                                          VOC/SVOC/Carbonyl/PAHs/Metal/Cr+6
                                             NATTS    TOXICS                     POPULATION     NBH        1/6 DAY    BASELINE MONITORING
                                                                                                                                          monitoring
     103-1009 1360 SANDY LANE                SLAMS    PM2.5      R&P 2025        POPULATION     NBH        1/3 DAY   NEEDED BY REGULATION SU 9/12/03
              17-3096.80-324.73
     103-2008 13280 34TH ST N                SLAMS      CO        TEI 48C          HI CONC     MICRO CONTINUOUS       TRENDS MONITORING     SU 4/1/93 SLAMS 7/1/93 GATEWAY
              17-3086.245N-334.583E
     103-3004 1301 ULMERTON                  SLAMS     PM10      GWC 1200          HI CONC    MIDDLE       1/6 DAY    TRENDS MONITORING     SU 7/31/88 COLLOCATED 1/12 DAY
              17-3086.730N-325.320E                                                                                                         MOTORPOOL
     103-5002 17-3108.174N-332.880E          SLAMS     PM10 ANDERSEN 1200 POPULATION           NBH    1/6 DAY         TRENDS MONITORING     SU 11/1/88; SLAMS 7/20/92; EASTLAKE
                                             SLAMS    OZONE    API 400E     HI CONC           URBAN CONTINUOUS           USED FOR AQI       SU 1/1/77 MET
                                              SPM     PM2.5   R&P 1400AB  POPULATION           NBH CONTINUOUS            USED FOR AQI       SU 9/5/07
     103-5003 40671 US 19 NORTH              SLAMS     SO2     TEI 43C      SOURCE             NBH CONTINUOUS         TRENDS MONITORING     SU 9/18/98 MET OAKWOOD
              17-3113.970N-329.14E                                                                                                          SLAMS 12/1/98

                        Summary of Sites/Monitors for the Tampa - St Petersburg - Clearwater MSA (Hillsborough, Pinellas, Pasco and Hernando Counties)
                                                     Current                       Proposed
     Total Number of Sites                              22                            25


     Number of Criteria Pollutant Monitors                                                    PM2.5 Breakout
                                                      Current    Proposed          Required                                 Current         Proposed
     Lead                                                4           5                4       Daily FRMs                       2            2
     Carbon Monoxide                                     2           3                1       1/3 FRMs                         1            1
     Ozone                                               9           9                2       1/6 FRMs                         2            2
     Nitrogen Dioxide                                    2           3                1       Continuous                       4            6
     Noy                                                 1           1                1       Collocated                       2            2
     PM2.5 Speciation                                    2           2                0
     Sulfur Dioxide                                      6           7                3
     PM10                                                7           8                4                                                     Current Sites are in black
     PM 2.5                                              8          10                6                                                     Proposed Sites are in green
                                                Total   41          48               22                                                     Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 25 of 65


                                                                               MSA Network Description
     METROPOLITAN STATISTICAL AREA: ORLANDO - KISSIMMEE (LAKE, ORANGE, OSCEOLA AND SEMINOLE COUNTIES)
                                                                               MONITORING   SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM          TYPE      POL.     SAMPLER         OBJECTIVE    SCALE  SCHEDULE       STATEMENT OF PURPOSE              COMMENTS
                                                                                                                   MONITORING EXTENDED SU 06/01/00 MET LOST LAKE ELM,
     069-0002 1901 JOHNS LAKE RD             SLAMS   OZONE       TEI 49C       POPULATION     NBH    CONTINUOUS
                                                                                                                    COUNTY OF LARGE MSA CLERMONT
              17-3155.400N-429.220E
     095-0008 7005 WINEGARD RD               SLAMS   OZONE       TEI 49C       POPULATION     NBH    CONTINUOUS NEEDED BY REGULATION SU 9/1/88
              17-3147.400N-4623660E
     095-2002 MORSE BLVD & DENNING           SLAMS   OZONE       TEI 49C       POPULATION    NBH CONTINUOUS NEEDED BY REGULATION          SU 1/1/76 WINTER PARK
              17-3163.490N-464.515E          SLAMS    CO         TEI 48C       POPULATION    NBH CONTINUOUS   TRENDS MONITORING           SU 3/23/78 MET
                                             SLAMS    NO2        TEI 42i       POPULATION   URBAN CONTINUOUS NEEDED BY REGULATION         SU 1/1/81
                                                                                                             FOR EFFECTIVENESS OF
                                             SLAMS     SO2       TEI 43C         HI CONC     NBH CONTINUOUS                               SU 1/1/76
                                                                                                               NEW REGULATIONS
                                             SLAMS    PM10 ANDERSEN 1200 POPULATION          NBH    1/6 DAY  NEEDED BY REGULATION         SU 5/1/91 SLAMS 5/4/91 COLLOCATED
                                             SLAMS    PM2.5   R&P 2025   POPULATION          NBH     DAILY   NEEDED BY REGULATION         SU 01/01/99 DAILY COLLOCATED
                                              SPM     PM2.5  R&P 1400ab  POPULATION          NBH CONTINUOUS      USED FOR AQI             SU 06/01/00
                                              NON-
                                                     TOXICS                    POPULATION     NBH        1/6 DAY    BASELINE MONITORING   VOC/CARBONYL MONITORING
                                              REG
                        AJACENT TO I-4       SLAMS     NO2        TEI 42i        SOURCE     MIDDLE   CONTINUOUS    NEEDED BY REGULATION   PENDING EPA FUNDING

                                             SLAMS     CO         TEI 48C        SOURCE     MIDDLE   CONTINUOUS    NEEDED BY REGULATION   PENDING EPA FUNDING

     097-2002 8706 W SR 192                  SLAMS   OZONE       TEI 49C         HI CONC    URBAN CONTINUOUS           URBAN SPRAWL       SU 9/1/93 KISSIMMEE FIRE STATION
               17-3135.679N-437.601E                                                                                             SLAMS 10/6/93 MET
     117-1002 SEMINOLE C.C.(AG COMP)         SLAMS   OZONE       TEI 49C         HI CONC    URBAN CONTINUOUS MONITORING EXTENDED SU 1/1/80 SANFORD MET
                                                                                                             COUNTY OF LARGE MSA
               17-3179.640N-469.730E         SLAMS    PM10     R & P 1400 AB   POPULATION    NBH CONTINUOUS MONITORING EXTENDED SU 12/22/00
                                                                                                             COUNTY OF LARGE MSA
                                             SLAMS    PM2.5     R&P 2025 A     POPULATION    NBH    1/3 DAY  MONITORING EXTENDED SU 02/01/99 COLLOCATED
                                                                                                             COUNTY OF LARGE MSA
                                   Summary of Sites/Monitors for the Orlando - Kissimmee MSA (Lake, Orange, Osceola and Seminole Counties)
                                                     Current                     Proposed
     Total Number of Sites                               5                           6


     Number of Criteria Pollutant Monitors                                                  PM2.5 Breakout
                                                     Current     Proposed        Required                                 Current         Proposed
     Lead                                               0            0              0       Daily FRMs                       1            1
     Carbon Monoxide                                    1            2              2       1/3 FRMs                         1            1
     Ozone                                              5            5              2       Continuous                       1            1
     Nitrogen Dioxide                                   1            2              2       Collocated                       2            2
     Sulfur Dioxide                                     1            1              1
     PM10                                               2            2              2
     PM 2.5                                             3            3              3
                                               Total   13           15             12                                                     Current Sites are in black
                                                                                                                                          Proposed Sites are in green
                                                                                                                                          Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 26 of 65


                                                                              MSA Network Description
     METROPOLITAN STATISTICAL AREA - JACKSONVILLE (BAKER, CLAY, DUVAL, NASSAU AND ST. JOHNS COUNTIES)
                                                                     MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM     TYPE   POL.     SAMPLER       OBJECTIVE    SCALE   SCHEDULE STATEMENT OF PURPOSE              COMMENTS
     003-0002 OSCEOLA RANGER OFFICE     SPM   OZONE      TEI 49C    BACKGROUND URBAN CONTINUOUS REGIONAL BACKGROUND SU 01/01/96 OLUSTEE MET
              17-3341.350N-360.900E
     031-0032 2900 BENNET/KOOKER PK    SLAMS    S02      TEI 43i       HI CONC      NBH CONTINUOUS     TRENDS MONITORING   SU 1/1/74
              17-3358.243N-438.923E    SLAMS    NO2      TEI 42i       HI CONC      NBH CONTINUOUSED TO ASSIST IN FORECAST SU 1/6/75
                                        SPM    PM2.5    R&P 2025     POPULATION     NBH      DAILY    COMMUNITY RESPONSE SU 07/16/09
                                       SLAMS   PM10    R&P 1400AB      HI CONC      NBH CONTINUOUS NEEDED BY REGULATION SU 2/1/08
     031-0077 13333 LANIER RD          SLAMS OZONE       TEI 49C     POPULATION     NBH CONTINUOUS NEEDED BY REGULATION SU 1/1/79 SHEFFIELD SCHOOL
              17-3371.662N-443.615E            SPM     PM2.5     R&P 1400AB    POPULATION    NBH     CONTINUOUS      USED FOR AQI        SU 9/1/08
     031-0080 1605 MINERVA ST                 SLAMS     SO2        TEI 43i       SOURCE     MIDDLE   CONTINUOUS   SOURCE MONITORING      SU 1/1/79 SOUTHSIDE PLAYGROUND
              17-3350.000N-437.260E           SLAMS     CO         TEI 48C       HI CONC     NBH     CONTINUOUS   TRENDS MONITORING      SU 10/18/79
     031-0081 6801 CEDAR BAY RD               SLAMS     SO2        TEI 43i      SOURCE      MIDDLE   CONTINUOUS   SOURCE MONITORING      SU 1/1/78
                                                                                                                                         SU 12/1/87 COLLOCATED SD 9/29/02
     031-0084 ROSSELL/COPELAND                SLAMS     PM10     R&P 1400AB      HI CONC    MIDDLE CONTINUOUS NEEDED BY REGULATION
                                                                                                                                         CONVERT TO CONTINUOUS 2/11/08
                17-3352.640N-432.168E         SLAMS     CO         TEI 48C       HI CONC   MIDDLE CONTINUOUS  TRENDS MONITORING          SU 1/1/80SLAMS 1/1/81
     031-0097   6241 FORT CAROLINA RD         SLAMS     S02        TEI 43C     POPULATION OPULATIOCONTINUOUS  TRENDS MONITORING          SU 9/7/91
     031-0098   14932 MANDARIN ROAD           SLAMS    PM2.5     R&P 2025B     POPULATION   NBH      DAILY   NEEDED BY REGULATION        SU 06/01/99 DAILY
                17-3333.810N-438.920E          SPM     PM2.5     R&P 1400AB    POPULATION   NBH CONTINUOUS       USED FOR AQI            SU 1/1/2004
     031-0099   9429 MERRILL ROAD             SLAMS    PM2.5     R&P 2025B     POPULATION   NBH      DAILY   NEEDED BY REGULATION        SU 06/01/99 DAILY COLLOCATED
                17-3358.150N-447.340E                                                                                                    SUNNY ACRES
     031-0100   13600 Wm. DAVIS PARKWAY       SLAMS OZONE          TEI 49i     POPULATION    URBAN   CONTINUOUS NEEDED BY REGULATION     SU 9/1/02
                17-3347.598N-456.366E          SPM  PM2.5        R&P 1400AB    POPULATION    URBAN   CONTINUOUS      USED FOR AQI        SU 1/1/04 MAYO CLINIC
     031-0106   4770 CISCO DR                  SPM OZONE           TEI 49i    POPULATION    NBH      CONTINUOUS TRENDS MONITORING        SU 9/28/2009
     031-0107   1216 DAY AVE                   SPM   CO            TEI 48i     POPULATION     NBH    CONTINUOUS TRENDS MONITORING        SU 5/3/2012
     New site            ROADSIDE NO2         SLAMS     NO2        TEI 42i      SOURCE      MIDDLE   CONTINUOUS   NEEDED BY REGULATION   PENDING EPA FUNDING
                         PEPSICO PLACE        SLAMS      CO        TEI 48i      SOURCE      MIDDLE   CONTINUOUS   NEEDED BY REGULATION   PENDING EPA FUNDING
     New site           Yellow Water Road      SPM      Lead      R$P 2025     POPULATION    NBH       1/6 Day       SOURCE IMPACT
     089-0005 WATER PLT 5TH ST                SLAMS     SO2       TEI 43C        SOURCE       NBH    CONTINUOUS   SOURCE MONITORING      SU 1/1/76
     089-0010 96160 NASSAU PLACE              SLAMS    PM2.5      TEI 1405     POPULATION     NBH    CONTINUOUS      USED FOR AQI        SU 12/21/12, Yulee
                                       Summary of Sites/Monitors for the Jacksonville MSA (Baker, Clay, Duval, Nassau and St. Johns Counties)
                                                      Current                    Proposed
     Total Number of Sites                               14                         16


     Number of Criteria Pollutant Monitors                                                  PM2.5 Breakout
                                                       Current    Proposed       Required                                Current         Proposed
     Lead                                                 0           1             0       Daily FRMs                      3            3
     Carbon Monoxide                                      3           4             1       1/3 FRMs                        0            0
     Ozone                                                4           4             2       Continuous                      4            4
     Nitrogen Dioxide                                     1           2             2       Collocated                      1            1
     Sulfur Dioxide                                       5           5             1
     PM10                                                 2           2             2
     PM 2.5                                               7           7             3                                                    Current Sites are in black
                                                 Total   22          25            11                                                    Proposed Sites are in green
                                                                                                                                         Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 27 of 65


                                                                               MSA Network Description
     METROPOLITAN STATISTICAL AREA: SARASOTA - BRADENTON - VENICE (MANATEE AND SARASOTA COUNTIES
                                                                    MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE    POL.   SAMPLER        OBJECTIVE   SCALE   SCHEDULE STATEMENT OF PURPOSE               COMMENTS
     081-3002 PORT MANATEE             SPM    OZONE    2B 202         HI CONC    URBAN CONTINUOUS NEEDED BY REGULATION SU 4/1/92 SLAMS 12/98 MET
              17-3057.318N-347.461E                                                                                    TEMPORARILY   SD 6/1/08 to 7/09
                                             SLAMS     SO2      TELEDYNE 700     SOURCE       NBH    CONTINUOUS   NEEDED BY REGULATION    EXPECTED TO START 3RD QUARTER 2013
     081-4012 5502 33RD AVE W                 SPM     OZONE        2B 202      POPULATION     NBH    CONTINUOUS      USED FOR AQI        SU 2/99 SLAMS 12/98 GT BRAY MET
              17-3040.540N-340.060E                                                                                                      TEMPORARILY SD 6/1/08 to 7/09
     081-4013 5511 39TH STREET EAST           SPM     OZONE        2B 202       POPUATION     NBH    CONTINUOUS      USED FOR AQI        SU 1/99 MET SLAMS 12/98
              17-3036.950N-349.570E                                                                                                      TEMPORARILY SD 6/1/08 to 1/10
     115-0013 BEE RIDGE PARK                  SPM     PM2.5     R&P 1400AB     POPULATION    NBH CONTINUOUS NEEDED BY REGULATION SU 5/1/08
              17-3019.350N-350.800E          SLAMS    PM2.5      R&P 2025      POPULATION    NBH    1/3 DAY  NEEDED BY REGULATION SU 01/06/99 1/3 COLLOCATED
     115-1005   LIDO PARK MCKINLEY DR        SLAMS    OZONE       TEI 49C        HI CONC    URBAN CONTINUOUS NEEDED BY REGULATION SU 9/5/89 MET
              17-3021.250N-344.600E
     115-1006      4570 17TH STREET          SLAMS    OZONE        TEI 49I     POPULATION     NBH    CONTINUOUS     USED FOR AQI                SU 10/1/99 PAW PARK MET
                                                                                                                  USED TO ASSIST IN
               17-3025.910N-353.620E          SPM      NO2        TEI 42C      POPULATION     NBH    CONTINUOUS                          SU 05/01/00 SLAMS 05/00
                                                                                                                    FORECASTING
                                             SLAMS     PM10      R&P 1400A     POPULATION     NBH    CONTINUOUS NEEDED BY REGULATION     SU 9/19/03 T,RH,PRECIP
     115-2002 2015 JACKSON RD                 SPM     OZONE       TEI 49C      POPULATION     NBH    CONTINUOUS     USED FOR AQI         SU 9/1/03
              17-2996.88N-364.91E             SPM     PM2.5       TEI 1405     POPULATION     NBH    CONTINUOUS  TRENDS MONITORING       SU 3/09
                                       Summary of Sites/Monitors for the Sarasota - Bradenton - Venice MSA (Manatee and Sarasota Counties)
                                                     Current                     Proposed
     Total Number of Sites                               7                           7


     Number of Criteria Pollutant Monitors                                                  PM2.5 Breakout
                                                      Current     Proposed       Required                                Current         Proposed
     Lead                                                0            0             0       Daily FRMs                      0            0
     Carbon Monoxide                                     0            0             0       1/3 FRMs                        1            1
     Ozone                                               6            6             2       Continuous                      2            2
     Nitrogen Dioxide                                    1            1             0       Collocated                      1            1
     PM2.5 Speciation                                    0            0             0
     Sulfur Dioxide                                      0            1             1
     PM10                                                1            1             1                                                    Current Sites are in black
     PM 2.5                                              3            3             3                                                    Proposed Sites are in green
                                                Total   11           12             7                                                    Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 28 of 65


                                                                           MSA Network Description
                                                            AGENCY - FDEP NORTHWEST FLORIDA DISTRICT (001)
                                                                     MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE    POL.     SAMPLER       OBJECTIVE   SCALE   SCHEDULE STATEMENT OF PURPOSE              COMMENTS
     METROPOLITAN STATISTICAL AREA: PANAMA CITY - LYNN HAVEN (BAY COUNTY)
     005-0006 ST ANDREWS PARK         SLAMS OZONE       TECO 49I       HI CONC     NBH CONTINUOUS NEEDED BY REGULATION SU 7/13/00 MET
              16-3356.450N-621.970E    SPM    PM2.5       TEOM       POPULATION    NBH CONTINUOUS          USED FOR AQI SU FEB 2009
                                                Summary of Sites/Monitors for the Panama City - Lynn Haven MSA (Bay County)




     Number of Criteria Pollutant Monitors                                               PM2.5 Breakout
                                                    Current     Proposed      Required                                Current             Proposed
     Ozone                                             1            1            1       1/3 FRMs                        0                0
     PM 2.5                                            1            1            0       Continuous                      1                1
                                              Total    2            2            1       Collocated                      0                0



                                                                           MSA Network Description
                                                                    MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE   POL.     SAMPLER       OBJECTIVE    SCALE  SCHEDULE STATEMENT OF PURPOSE                                    COMMENTS
     METROPOLITAN STATISTICAL AREA: PENSACOLA - FERRY PASS - BRENT (ESCAMBIA AND SANTA ROSA COUNTIES)
     033-0004 ELLYSON IND PARK        SLAMS OZONE      TECO 49i     POPULATION    URBAN CONTINUOUS NEEDED BY REGULATION                   SU 1/1/75 MET
              16-3376.800N-480.400E   SLAMS   SO2      TECO 43i       SOURCE       NBH CONTINUOUS         USED TO SEE                     SU 1/1/76
                                                                                                     EFFECTIVENESS OF NEW
                                                                                                       NEEDED TO MONITOR
                                       SPM   PM2.5      TEOM          HI CONC      NBH CONTINUOUS                                         SU 2/98
                                                                                                      HIGH CONCENTRATION
                                      SLAMS  PM2.5     R&P 2025     POPULATION     NBH     1/3 DAY        USED FOR AQI                    SU 01/01/99 1/3 COLLOCATED
     033-0018 PENSACOLA NAS           SLAMS OZONE      TECO 49i       HI CONC      NBH CONTINUOUS NEEDED BY REGULATION                    SU 10/21/80 MET
              16-3359.419N-473.975E
                                                                                                                                          SU 3/9/05 WOODLAWN BEACH MIDDLE
     113-0015 1500 WOODLAWN WAY, GULF SLAMS           OZONE     TECO 49i    POPULATION     NBH    CONTINUOUS       USED FOR AQI
                                                                                                                                          SCH.
               16-3364.59N-499.228E          SPM       PM2.5     TEOM       POPULATION     NBH    CONTINUOUS       USED FOR AQI                         SU 2/19/08
                                              Summary of Sites/Monitors for Pensacola MSA (Escambia and Santa Rosa Counties)
                                                      Current                Proposed
     Total Number of Sites                                3                      3


     Number of Criteria Pollutant Monitors                                                        PM2.5 Breakout
                                                    Current     Proposed      Required                                          Current                    Proposed
     Ozone                                             3            3            2                Daily FRMs                          0                        0
     Nitrogen Dioxide                                  0            0            0                1/3 FRMs                            1                        1
     Sulfur Dioxide                                    1            1            0                Continuous                          2                        2
     PM10                                              0            0            0                Collocated                          1                        1
     PM 2.5                                            3            3            0
                                              Total    7            7            2

                                                                           MSA Network Description
                                                                         MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM         TYPE      POL.     SAMPLER    OBJECTIVE  SCALE   SCHEDULE STATEMENT OF PURPOSE                COMMENTS
     METROPOLITAN STATISTICAL AREA: FORT WALTON BEACH - CRESTVIEW - DESTIN (OKALOOSA COUNTY)
     091-0002 720 LOVEJOY RD NW            SLAMS OZONE TECO 49i         POPULATION  NBH     CONTINUOUS NEEDED BY REGULATION SU 12/1/08 Mary Esther
              16-3366.097N-532.054E        SPM      PM10     TEOM       POPULATION  NBH     CONTINUOUS     USED FOR AQI     SU 1/30/2013
     Number of Criteria Pollutant Monitors
                                                     Current   Proposed    Required
     Ozone                                              1          1          1
     PM10                                               1          1          1
                                              Total     2          2          2
                                                                       Outside - MSA Network Description
                                                                    MONITORING           SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM        TYPE  POL.   SAMPLER      OBJECTIVE            SCALE  SCHEDULE      STATEMENT OF PURPOSE                       COMMENTS
     NOT IN A METROPOLITAN STATISTICAL AREA: BONIFAY (HOLMES COUNTY)
     059-0004 BONIFAY AIRPORT              SPM  OZONE    TECO 49i    BACKGROUND          REGION CONTINUOUS REGIONAL BACKGROUND SU 9/1/96 MET
              16-3413.350N-633.450E        SPM  PM2.5     TEOM      POPULATION            NBH CONTINUOUS REGIONAL BACKGROUND SU 6/14/07
     Number of Criteria Pollutant Monitors
                                                      Current   Proposed      Required            PM2.5 Breakout
     Ozone                                               1         1             0                Continuous                         1                        1
     PM 2.5                                              1         1             0
                                              Total      2         2             0                                                        Current Sites are in black
                                                                                                                                          Proposed Sites are in green
                                                                                                                                          Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 29 of 65


                                                                          MSA Network Description
                                                               AGENCY - FDEP TALLAHASSEE AMS (001)
                                                                  MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM  TYPE     POL.   SAMPLER       OBJECTIVE     SCALE  SCHEDULE STATEMENT OF PURPOSE                    COMMENTS
     METROPOLITAN AREA: TALLAHASSEE (LEON, JEFFERSON AND WAKULA COUNTIES)
     073-0012 TALLAHASSEE COM COL   SLAMS OZONE       TECO 49i      HI CONC       NBH CONTINUOUS NEEDED BY REGULATION SU 6/98 SLAMS 7/1/98 MET
                                                                                                                          SU 01/01/99 FLOW RATE CHANGED
              16-3370.320N-754.670E   SPM    PM2.5     TEOM       POPULATION      NBH CONTINUOUS NEEDED BY REGULATION
                                                                                                                          FROM      3 to 1 LPM 9/9/05.
                                                                                                                          SU 01/01/99, COLLOCATED 1/12
                                    SLAMS    PM2.5    R&P2025     POPULATION      NBH     1/3 DAY  NEEDED BY REGULATION
                                                                                                                          DAY(2007) 01/01/02
                                                                                                   PART OF THE CSN AT THE
                                     SPEC    PM2.5    METONE      POPULATION      NBH     1/6 DAY         HIGHEST         SU 01/02/02 SPECIATION
                                                                                                    CONCENTRATION SITE
                                                                                                   PART OF THE CSN AT THE
                                     SPEC    Carbon     URG       POPULATION      NBH     1/6 DAY         HIGHEST         SU 10/04/2009
                                                                                                    CONCENTRATION SITE
     073-0013 MICC. GREENWAYS       SLAMS OZONE       TECO 49i      HI CONC       NBH CONTINUOUS NEEDED BY REGULATION SU 9/15/00 MET
              16-3375.620N-768.850E
                                                                                                                TO UNDERSTAND THE     SU 8/7/96 APALACHICOLA NATIONAL
     073-1005 RT 16 WAKULLA WORK STA          SPM     PM2.5     TEOM       POPULATION      URBAN CONTINUOUS
                                                                                                              IMPACT OF FIRE ON PM2.5 FOREST; CHANGED TO PM2.5 7/11/03
               16-3362.000N-762.500E
                                                                             REGIONAL                        USED TO UNDERSTAND
     129-0001 ST MARKS WILDLIFE REF          SLAMS   OZONE     TECO 49i                    URBAN CONTINUOUS                          SU 04/16/01 MET
                                                                            TRANSPORT                          SPATIAL BEHAVIOR
               16-3332.330N-773.520E         NCORE   NOy                                         CONTINUOUS RURUAL N-CORE            TO BE PROVIDED BY EPA
                                             NCORE   CO_TL                                       CONTINUOUS RURUAL N-CORE            TO BE PROVIDED BY EPA
                                             NCORE   SO2_TL                                      CONTINUOUS RURUAL N-CORE            TO BE PROVIDED BY EPA
                                             NCORE   PM2.5                                       1/3 DAY      RURUAL N-CORE          TO BE PROVIDED BY EPA
                                             NCORE   PM10                                        1/3 DAY      RURUAL N-CORE          TO BE PROVIDED BY EPA
                                             NCORE   PM2.5                                       CONTINUOUS RURUAL N-CORE            TO BE PROVIDED BY EPA
                                                                                                                                     WITH IMPROVE FOR SPECIATION
                                              Summary of Sites/Monitors for Tallahassee MSA (Jefferson, Leon and Wakula Counties)
                                                     Current                  Proposed
     Total Number of Sites                               4                        4


                                                                          PM2.5 Breakout
                                                                                                   Current           Proposed
                                                                          1/3 FRMs                    1                  2
                                                                          1/6                         1                  1                                               1
                                                                          Continuous                  2                  3
                                                                          Collocated                  1                  1

     Number of Criteria Pollutant Monitors
                                                     Current   Proposed       Required
     Carbon Monoxide                                    0          1             0
     Ozone                                              3          3             2
     Nitrogen Dioxide                                   0          0             0
     Noy                                                0          1             0
     PM2.5 Speciation                                   1          1             0
     Sulfur Dioxide                                     0          1             0
     PM10                                               0          1             0                                                   Current Sites are in black
     PM 2.5                                             4          6             0                                                   Proposed Sites are in green
                                               Total    8         13             2                                                   Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 30 of 65


                                                                          MSA Network Description
                                                           AGENCY - FDEP NORTHEAST FLORIDA DISTRICT (002)
                                                                    MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE    POL.    SAMPLER       OBJECTIVE   SCALE   SCHEDULE STATEMENT OF PURPOSE                  COMMENTS
     METROPOLITAN STATISTICAL AREA: GAINESVILLE (ALACHUA AND GILCHRIST COUNTY)
     001-0023 5400 NW 43RD ST         SLAMS   PM2.5    R&P 2025     POPULATION    NBH      1/3 DAY      TRENDS MONITORING SU 01/01/99 COLLOCATED
              17-3286.550N-365.400E                                                                                       Millhopper
     001-3011 100 SAVANNAH BLVD       SLAMS OZONE      TECO 49C     POPULATION    NBH CONTINUOUS NEEDED BY REGULATION SU 8/1/97; SLAMS 7/1/98
              17-3269.080N-374.33 E    SPM    PM2.5      TEOM       POPULATION    NBH CONTINUOUS           USED FOR AQI   MET PAYNES PRAIRIE
                              Summary of Sites/Monitors for Gainesville MSA (Alachua and Gilchrist Counties)
                                                     Current                Proposed
     Total Number of Sites                               2                      2

     Number of Criteria Pollutant Monitors
                                                     Current   Proposed     Required           PM2.5 Breakout
     Ozone                                              1          1           1                                     Current                        Proposed
     Nitrogen Dioxide                                   0          0           0               1/3 FRMs                 1                               1
     Sulfur Dioxide                                     0          0           0               Continuous               1                               1
     PM10                                               0          0           0               Collocated               1                               1
     PM 2.5                                             2          2           0
                                               Total    3          3           1

                                                                          MSA Network Description
                                                                          MONITORING   SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE   POL.    SAMPLER              OBJECTIVE    SCALE  SCHEDULE     STATEMENT OF PURPOSE                  COMMENTS
     METROPOLITAN STATISTICAL AREA: PALM COAST (FLAGLER COUNTY)
     001-3011 206 SAWGRASS RD         SLAMS OZONE     TECO 49C            POPULATION     NBH   CONTINUOUS NEEDED BY REGULATION FLAGLER CO REC AREA, BUNNELL
                                        Summary of Sites/Monitors for Palm Coast MSA (Flagler County)




     Number of Criteria Pollutant Monitors
                                                     Current   Proposed     Required
     Ozone                                              1          1           1
     Nitrogen Dioxide                                   0          0           0
     Sulfur Dioxide                                     0          0           0
     PM10                                               0          0           0
     PM 2.5                                             0          0           0
                                               Total    1          1           1


                                                                     Outside - MSA Network Description
                                                                          MONITORING   SPATIAL OPERATING
      AQS #     SITE ADDRESS/UTM       TYPE     POL.    SAMPLER            OBJECTIVE    SCALE  SCHEDULE     STATEMENT OF PURPOSE                  COMMENTS
     MICROPOLITAN STATISTICAL AREA: LAKE CITY (COLUMBIA COUNTY)
                                                                                                          TO MONITOR THE IMPACT
     023-0002 VETERAN'S DOMICILE             SLAMS   OZONE     TECO 49C   POPULATION     NBH   CONTINUOUS                       SU 11/01/00 VETERAN'S DOMICILE MET
                                                                                                             OF HIGH TRAFFIC
              17-3339.470N-344.070E     SPM     PM25       TEOM      POPULATION          NBH   CONTINUOUS   RURAL MONITORING    SU 5/17/07
     NOT IN A METROPOLITAN STATISTICAL AREA: WHITE SPRINGS (HAMILTON COUNTY)
     047-0015 COUNTY RD 137            SLAMS     SO2     TECO 43C      SOURCE          MIDDLE CONTINUOUS        SOURCE MONITORING   SU 9/18/82 WHITE SPRINGS, OXYCHEM
                                                                                                                                    SLAMS 4/27/92 MET TEOM 11/6/01 PM2.5
               17-3365.500N-328.700E          SPM     PM25      TEOM        SOURCE       NBH   CONTINUOUS       RURAL MONITORING
                                                                                                                                    TEOM 5/17/07
     MICROPOLITAN STATISTICAL AREA: PALATKA (PUTNUM COUNTY)
     107-1008 COMFORT ROAD            SLAMS    SO2    TECO 43C              SOURCE       NBH   CONTINUOUS       SOURCE MONITORING   SU 8/15/91 BARGE PORT
              17-3284.278N-437.598E   SLAMS    PM10     TEOM                SOURCE       NBH   CONTINUOUS       SOURCE MONITORING   SU 8/28/02; TEOM 12/13/02


                                                                     Outside - MSA Network Description
                                                     Current   Proposed     Required
     Ozone                                              1          1           0
     Sulfur Dioxide                                     2          2           0
     PM10                                               1          1           0                                                    Current Sites are in black
     PM 2.5                                             2          2           0                                                    Proposed Sites are in green
                                               Total    6          6           0                                                    Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 31 of 65


                                                                             MSA Network Description
                                                             AGENCY - FDEP CENTRAL FLORIDA DISTRICT (003)
                                                                    MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE     POL.  SAMPLER        OBJECTIVE    SCALE   SCHEDULE STATEMENT OF PURPOSE                               COMMENTS
     METROPOLITAN STATISTICAL AREA: PALM BAY - MELBOURNE - TITUSVILLE (BREVARD COUNTY)
     009-0007 401 FLORIDA AVENUE      SLAMS OZONE     TECO 49C      POPULATION     NBH CONTINUOUS         TRENDS MONITORING            SU 3/1/00 MELBOURNE MET
              17-3103.060N-536.510E   SLAMS    PM25    R&P 2025     POPULATION     NBH      1/3 DAY     NEEDED BY REGULATION           SU 3/1/00
                                     SLAMS     PM2.5    TEOM        POPULATION     NBH CONTINUOUS NEEDED BY REGULATION                 SU 10/25/07
                                     SLAMS     PM10     TEOM           SOURCE     URBAN CONTINUOUS NEEDED BY REGULATION                FAY PARK SU 11/1/08
     009-4001 400 S. 4TH ST           SLAMS OZONE     TECO 49C         HI CONC     NBH CONTINUOUS NEEDED BY REGULATION                 SU 9/15/88 COCOA BEACH MET
              17-3131.500N-537.700E
                             Summary of Sites/Monitors for Palm Bay - Melbourne - Titusville MSA (Brevard County)
                                                        Current                Proposed
     Total Number of Sites                                  2                      2




     Number of Criteria Pollutant Monitors
                                                        Current   Proposed     Required          PM2.5 Breakout
     Ozone                                                 2          2           2                                      Current                        Proposed
     Nitrogen Dioxide                                      0          0           0              1/3 FRMs                   1                               1
     Sulfur Dioxide                                        0          1           0              Continuous                 1                               1
     PM10                                                  1          1           0              Collocated                 0                               0
     PM 2.5                                                2          3           0
                                                  Total    5          7           2
                                                                             MSA Network Description
     METROPOLITAN STATISTICAL AREA: OCALA (MARION COUNTY)
                                                                             MONITORING   SPATIAL OPERATING
      AQS #         SITE ADDRESS/UTM            TYPE      POL.    SAMPLER     OBJECTIVE    SCALE  SCHEDULE  STATEMENT OF PURPOSE               COMMENTS
                                                                                                             MONITORING GROWTH
     083-0003 SE 17TH ST & SE 30TH AVE         SLAMS    OZONE     TECO49C      HI CONC     NBH   CONTINUOUS                      SU 5/98 YMCA MET SLAMS 7/1/98
                                                                                                                   IMPACT
               17-3227.200N-392.950E            SPM      PM2.5     TEOM      POPULATION    NBH   CONTINUOUS     USED FOR AQI     SU 01/07/99 Cont 11/27/07
                                                                                                                                 SU 11/8/00 MET SHERIFF'S DEPT
     083-0004 692 NW 30TH AVE                  SLAMS    OZONE     TECO 49C   POPULATION    NBH   CONTINUOUS NEEDED BY REGULATION
                                                                                                                                 IMPOUND
               17-3229.710N-385.910E
                                             Summary of Sites/Monitors for Ocala MSA (Marion County)
                                                        Current                Proposed
     Total Number of Sites                                  2                      2


     Number of Criteria Pollutant Monitors                                                       PM2.5 Breakout
                                                        Current   Proposed     Required                                  Current                            Proposed
     Ozone                                                 2          2           1              1/3 FRMs                   0                                   0
     Nitrogen Dioxide                                      0          0           0              Continuous                 1                                   1
     Sulfur Dioxide                                        0          0           0              Collocated                 0                                   0
     PM10                                                  0          0           0                                                    Current Sites are in black
     PM 2.5                                                1          1           0                                                    Proposed Sites are in green
                                                  Total    3          3           1                                                    Deleted sites are in red
                                                                             MSA Network Description
     METROPOLITAN STATISTICAL AREA: DELTONA-DAYTONA BEACH-ORMOND BEACH (VOLUSIA COUNTY)
                                                                 MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE   POL.    SAMPLER     OBJECTIVE    SCALE  SCHEDULE STATEMENT OF PURPOSE               COMMENTS
     127-2001 5200 SPRUCE ST          SLAMS OZONE     TECO 49C     HI CONC    URBAN CONTINUOUS     USED FOR AQI     SU 1/1/92 PORT ORANGE MET
              17-3219.869N-500.591E
     127-5002 1185-A DUNN AVE                  SLAMS    OZONE     TECO 49C     HI CONC    URBAN CONTINUOUS NEEDED BY REGULATION SU 1/1/92 DAYTONA MET
               17-3230.711N-494.831E           SLAMS     PM10      TEOM      POPULATION    NBH   CONTINUOUS  TRENDS MONITORING   SU 6/26/98
                                                SPM      PM2.5     TEOM      POPULATION    NBH   CONTINUOUS NEEDED BY REGULATION SU 01/04/99 CONT 12/20/07
                                               SLAMS     PM2.5    R&P 2025   POPULATION    NBH      1/3 DAY       NEEDED BY REGULATION SU 2009

                                             Summary of Sites/Monitors for Deltona - Daytona Beach - Ormond Beach MSA (Volusia County)
                                                        Current                Proposed
     Total Number of Sites                                 2                       2


     Number of Criteria Pollutant Monitors
                                                        Current   Proposed     Required          PM2.5 Breakout
     Lead                                                  0          0           0                                      Current                            Proposed
     Ozone                                                 2          2           2              Daily FRMs                 0                                   0
     Nitrogen Dioxide                                      0          0           0              1/3 FRMs                   1                                   1
     Sulfur Dioxide                                        0          0           0              Continuous                 1                                   1
     PM10                                                  1          1           0              Collocated                 0                                   0
     PM2.5                                                 2          2           2                                                    Current Sites are in black
                                                Total      5          5           4                                                    Proposed Sites are in green
                                                                                                                                       Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 32 of 65


                                                                             MSA Network Description
                                                         AGENCY - FDEP SOUTHWEST FLORIDA DISTRICT (004)
                                                                  MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM    TYPE    POL.   SAMPLER      OBJECTIVE   SCALE   SCHEDULE STATEMENT OF PURPOSE                                    COMMENTS
     METROPOLITAN STATISTICAL AREA: LAKELAND (POLK COUNTY)
     105-6005 SIKES ELEMENTARY SCHOOL SLAMS OZONE     TECO 49       HI CONC    URBAN CONTINUOUS NEEDED BY REGULATION                      SU 6/92 LAKELAND
              17-3090.755N-401.588E   SLAMS    SO2                   Source     NBH CONTINUOUS NEEDED BY REGULATION                       PWEI: 14,040
     105-6006 FL BAPTIST CHILD HOME   SLAMS OZONE     TECO 49       HI CONC     NBH CONTINUOUS NEEDED BY REGULATION                       SU 6/17/92 LAKELAND MET
              17-3100.652N-404.435E   SLAMS   PM2.5   R&P 2025    POPULATION    NBH      1/3 DAY    NEEDED BY REGULATION                  SU 1/1/99 COLLOCATED
                                       SPM PM2.5       TEOM    SOURCE           NBH CONTINUOUS NEEDED BY REGULATION                       SU 8/30/07
                                      SLAMS PM10       TEOM    POPULATION       NBH CONTINUOUS NEEDED BY REGULATION                       SU 10/23/07


                                                               Summary of Sites/Monitors for Lakeland MSA (Polk County)

                                                     Current                 Proposed
     Total Number of Sites                              2                           2


                                                                             PM2.5 Breakout
                                                                                                        Current            Proposed
                                                                             1/3 FRMs                      1                   1
                                                                             Continuous                    1                   1
                                                                             Collocated                    1                   1


     Number of Criteria Pollutant Monitors
                                                     Current      Proposed       Required
     Ozone                                              2             2             1
     Nitrogen Dioxide                                   0             0             0
     Sulfur Dioxide                                     0             1             1                                                     Current Sites are in black
     PM10                                               1             1             1                                                     Proposed Sites are in green
     PM2.5                                              2             2             1                                                     Deleted sites are in red
                                               Total    5             6             4


                                                                        Outside - MSA Network Description
                                                                  MONITORING                  SPATIAL OPERATING
      AQS #     SITE ADDRESS/UTM      TYPE    POL.     SAMPLER     OBJECTIVE                   SCALE  SCHEDULE    STATEMENT OF PURPOSE                  COMMENTS
     MICROPOLITAN STATISTICAL AREA:HOMOSASSA SPRINGS (CITRUS COUNTY)
                                                                                                                      MONITORING GROWTH
                                                                                                                                   SU 3/4/99 RUN FOR FL POWER CORP BY
     017-0005 Power Line Road                 SPM    PM2.5       R&P 2025     POPULATION      URBAN  1/3 DAY
                                                                                                                            IMPACT AMBIENT AIR SERVICES
              17-3206.85N-334.370E                                                                                                 COLOCATED; CRYSTAL RIVER
     New site   Crystal River Preserve S P   SLAMS    SO2                        Source        NBH CONTINUOUS NEEDED BY REGULATION PWEI: 14,903


                                                     Current                 Proposed
     Total Number of Sites                              1                           2
                                                                                                     PM2.5 Breakout
                                                     Current      Proposed       Required                                  Current                        Proposed
     Ozone                                              0             0             0                1/3 FRMs                 1                               1
     Sulfur Dioxide                                     0             1             1                Continuous               0                               0
     PM10                                               0             0             0                Collocated               0                               0
     PM 2.5                                             1             1             0
                                               Total    2             2             3
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 33 of 65


                                                                          MSA Network Description
                                                              AGENCY - FDEP SOUTH FLORIDA DISTRICT (005)
                                                                   MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM     TYPE     POL.   SAMPLER     OBJECTIVE      SCALE   SCHEDULE STATEMENT OF PURPOSE                              COMMENTS
     MICROPOLITAN STATISTICAL AREA - SEBRING (HIGHLANDS COUNTY)
     055-0003 123 MAIN DRIVE            SPM     OZONE   TECO 49C    BACKGRND REGIONALCONTINUOUS REGIONAL BACKGROUND SU 06/14/01
              17-3007.230N-466.270E
                                        Summary of Sites/Monitors for Sebring MSA (Highlands County)



     Number of Criteria Pollutant Monitors
                                                     Current   Proposed       Required
     Ozone                                              1          1             0
     Nitrogen Dioxide                                   0          0             0
     Sulfur Dioxide                                     0          0             0
     PM10                                               0          0             0
     PM2.5                                              0          0             0
                                               Total    1          1             0

                                                                          MSA Network Description
                                                                           MONITORING      SPATIAL OPERATING
      AQS #         SITE ADDRESS/UTM         TYPE     POL.     SAMPLER      OBJECTIVE       SCALE  SCHEDULE     STATEMENT OF PURPOSE                  COMMENTS
     METROPOLITAN STATISTICAL AREA: CAPE CORAL - FT MYERS (LEE COUNTY)
     071-0005 FT MYERS WTP                   SLAMS    PM10      TEOM        POPULATION      NBH CONTINUOUS NEEDED BY REGULATION    REPLACED PM10 1200 2/22/01
              17-2942.575N-412.492E          SLAMS   PM2.5     R&P 2025     POPULATION      NBH    1/3 DAY  NEEDED BY REGULATION   SU 01/01/99 COLLOCATED
                                              SPM    PM2.5      TEOM        POPULATION      NBH CONTINUOUS NEEDED BY REGULATION    SU 12/10/08
     071-2002 5505 ROSE GARDEN RD.           SLAMS   OZONE     TECO 49        HI CONC      URBAN CONTINUOUS   USED FOR MAPPING     SU 5/7/01 CAPE CORAL
              17-2936.507N-402.380E                                                                                                MOVED FROM 071-2001
     071-3002 FTMYERS BEACH                  SLAMS   OZONE     TECO 49      POPULATION      UBAN   CONTINUOUS NEEDED BY REGULATION SU 12/1/95 SCHOOL & BAY MET
              17-2925.550N-406.330E                                                                                                BAY OAKS PARKS


                                                      Summary of Sites/Monitors for Cape Coral - Ft. Myers MSA (Lee County)

                                                     Current   Proposed
     Total Number of Sites                              3          3


     Number of Criteria Pollutant Monitors                                                         PM2.5 Breakout
                                                     Current   Proposed       Required                                   Current                          Proposed
     Ozone                                              2          2             2                 1/3 FRMs                 1                                 1
     Nitrogen Dioxide                                   0          0             0                 Continuous               1                                 1
     Sulfur Dioxide                                     0          0             0                 Collocated               1                                 1
     PM10                                               1          1             1
     PM2.5                                              2          2             1
                                               Total    5          5             4

                                                                          MSA Network Description
                                                                    MONITORING             SPATIAL OPERATING
      AQS #     SITE ADDRESS/UTM      TYPE     POL.    SAMPLER       OBJECTIVE              SCALE  SCHEDULE     STATEMENT OF PURPOSE                  COMMENTS
     METROPOLITAN STATISTICAL AREA: NAPLES - MARCO ISLAND (COLLIER COUNTY)
                                                                                                                    MONITORING GROWTH
     021-0004 LAUREL OAK ELEMENTARY           SPM    OZONE     TECO 49C     POPULATION     URBAN CONTINUOUS                             SU 09/26/01 MET
                                                                                                                          IMPACT
                                                                                                                    MONITORING GROWTH
               17-2905.57N-428.99E            SPM     PM2.5     TEOM        POPULATION     URBAN CONTINUOUS                             SU 3/2/05
                                                                                                                          IMPACT

                                                     Summary of Sites/Monitors for Naples - Marco Island MSA (Collier County)

                                                                          PM2.5 Breakout
                                                                                                      Current            Proposed
                                                                          1/3 FRMs                       0                   0
                                                                          Continuous                     1                   1
                                                                          Collocated                     0                   0


     Number of Criteria Pollutant Monitors
                                                     Current   Proposed   Required
     Ozone                                              1          1              1
     Nitrogen Dioxide                                   0          0              0
     Sulfur Dioxide                                     0          0              0
     PM10                                               0          0              0                                                     Current Sites are in black
     PM2.5                                              1          1              0                                                     Proposed Sites are in green
                                               Total    2          2              1                                                     Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 34 of 65



                                                                          MSA Network Description
                                                             AGENCY - FDEP SOUTHEAST FLORIDA DISTRICT (006)
                                                                      MONITORING SPATIAL OPERATING
      AQS #        SITE ADDRESS/UTM      TYPE   POL.     SAMPLER       OBJECTIVE   SCALE   SCHEDULE STATEMENT OF PURPOSE                      COMMENTS
     METROPOLITAN STATISTICAL AREA: FT PIERCE (ST LUCIE COUNTY)
     085-0005           STUART          SLAMS OZONE       TEI 49C     POPULATION    NBH CONTINUOUS NEEDED BY REGULATION SU 6/11/10
                 17-3005.5764N-575.221E  SPM    PM2.5      TEOM       POPULATION    NBH CONTINUOUS          USED FOR AQI SU 6/11/10
     111-0013          SAVANNAS         SLAMS OZONE       TEI 49C     POPULATION    NBH CONTINUOUS NEEDED BY REGULATION SU 2/24/11
              17-3029.719N-568.120E
                                                          Summary of Sites/Monitors for Ft. Pierce MSA (St. Lucie County)

                                                     Current                  Proposed
     Total Number of Sites                              2                         2


                                                                          PM2.5 Breakout
                                                                                                   Current           Proposed
                                                                          1/3 FRMs                    0                  0
                                                                          Continuous                  1                  1
                                                                          Collocated                  0                  0




     Number of Criteria Pollutant Monitors
                                                     Current   Proposed       Required
     Ozone                                              2          2             2
     Nitrogen Dioxide                                   0          0             0
     Sulfur Dioxide                                     0          0             0
     PM10                                               0          0             0
     PM2.5                                              1          1             0
                                             Total      3          3             2                                              Current Sites are in black
                                                                                                                                Proposed Sites are in green
                                                                                                                                Deleted sites are in red
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 35 of 65


                                                                      IMPROVE NETWORK
                                                                 MONITORING SPATIAL OPERATING
      AQS #       SITE ADDRESS/UTM      TYPE   POL.    SAMPLER    OBJECTIVE    SCALE  SCHEDULE   STATEMENT OF PURPOSE          COMMENTS
     METROPOLITAN STATISTICAL AREA: NONE
     129-0001 ST MARKS WILDLIFE REF     SPM    PM2.5   IMPROVE   BACKGROUND   URBAN   1/3 DAY    NEEDED BY REGULATION            SU 2000
     017-9000 CHASSAHOWITZKA WILDLIFE   SPM    PM2.5   IMPROVE   TRANSPORT    URBAN   1/3 DAY    NEEDED BY REGULATION            SU 1993
     086-0030 EVERGLADES NATIONAL       SPM    PM2.5   IMPROVE   BACKGROUND   URBAN   1/3 DAY    NEEDED BY REGULATION            SU 1988




                                                                      IMPROVE NETWORK
                                                                 MONITORING SPATIAL OPERATING
       AQS #      SITE ADDRESS/UTM      TYPE    POL.   SAMPLER    OBJECTIVE    SCALE  SCHEDULE STATEMENT OF PURPOSE              COMMENTS
     IRL141    STUART                   SPM    OZONE   CASTNET   TRANSPORT    URBAN CONTINUOUS       CASTNET            SU 2010 REGULATORY STATUS

     SUM156 SUMATRA                     SPM    OZONE   CASTNET   TRANSPORT    URBAN CONTINUOUS         CASTNET          SU 2010 REGULATORY STATUS
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 36 of 65


     Current Sites are in black    List of abbreviations:
     Proposed Sites are in green   AQI                Air Quality Index
     Deleted sites are in red      CASTNET            Clean Air Status and Trends Network
                                   CO                 Carbon Monoxide
                                   FRM                Federal Reference Method
                                   HI CONC            High Concentration
                                   IMPROVE            Interagency Monitoring of Protected Visual Environments
                                   MET                Implies that wind speed and wind direction instruments are on site
                                   NBH                Neighborhood
                                   NCORE              Proposed N-Core
                                   NO2                Nitrogen Dioxide
                                   NON-REG            Non-regulatory Monitoring
                                   PM2.5              Particulate matter with aerodyanmic diameter of 2.5 micro meter
                                   PM10               Particulate matter with aerodyanmic diameter of 10 micro meter
                                   SLAMS              State and Local Air Monitoring Stations
                                   SO2                Sulfur Dioxide
                                   SPM                Special Purpose Monitors
                                   S SPEC             Supplemental Speciation
                                   SU                 Start Up
                                   TREND              Specaiton Trends Network
                                   VOC                Volatile Organic Compound
                                         Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 37 of 65
Network Monitoring Requirments
                                           2012   PM2.5 PM2.5   PM2.5   Coll. Ozone          PM10                              PEWI         Comm- RA Roadside
                                         Census Annual 24 hour Monitors Cont. Design Ozone Compare to PM10   N- Lead   PWEI    SO2 Roadside wide  40   CO
Metropolitan statistical areas         Population  DV    DV    Needed PM2.5 Value Needed Med Cut Pt Needed Core Req. 2012 NEI Needed NO2     NO2 NO2 Needed
Miami-Fort Lauderdale-Pompano Beach     5,762,717  7.5    15    msa: 2         msa     3              msa: 2 1       147,762     2    2       1
  Broward County                        1,815,137  6.7    15      2      1      59     1     < 120      1                                               1
  Miami-Dade County                     2,591,035  7.5    14      2      1      65     2     < 120      1                                          1
  Palm Beach County                     1,356,545  6.1    14      2      1      63     1     < 120      1
Tampa-St. Petersburg-Clearwater         2,842,878  7.7    16      2      1      72     2     < 120      2    1   2    94,280    2     2       1         1
   Hernando                              173,422                  0
   Hillsborough                         1,277,746  7.5    16      2      1      72     2     < 120      1
   Pasco                                 470,391                  0             67     2
   Pinellas                              921,319   7.7    16      1      1      67     2     < 120      2
Orlando-Kissimmee-Sanford               1,793,267  7.4    17      2      1      73     2     < 120      2             13,157     1    1       1         1
Jacksonville                            1,377,847  8.1    21      2      1      65     2     < 120      2             32,408     1    1       1         1
North Port-Bradenton-Sarasota            720,042    7     15      1      1      71     2     < 120      1             5,030      1    1
Lakeland                                 616,158   7.5    16      1      1      69     2     < 120      1             10,666     1    1
Palm Bay-Melbourne-Titusville            547,307   6.5    14      1      1      65     2     < 120      1             3,003           1
Cape Coral-Fort Myers                    645,293    7     14      1      1      64     2     < 120      1              770            1
Deltona-Daytona Beach-Ormond Beach       496,950   7.2    16      0             64     2     < 120      0         1    243            1
Pensacola-Ferry Pass-Brent               461,227   9.0    20      0             73     2     < 120      0             13,122     1
Port St. Lucie-Fort Pierce               432,683   8.9*  17*      0             61     1     < 120      0             3,780
Tallahassee                              369,391   9.6    23      0             66     2     < 120      0              170
Naples-Marco Island                      332,427   8.7*  18*      0             59     0     < 120      0              109
Ocala                                    335,125   9.4*  19*      0             66     1     < 120      0              101
Gainesville                              274,232   7.7    20      0             65     1     < 120      0             1,601
Crestview-Fort Walton Beach-Destin       190,083   <10   <29      0             67     1     < 120      0               28
Panama City-Lynn Haven                   171,903   9.4*  20*      0             69     1     < 120      0             2,437
Punta Gorda (Charlotte Co)               162,449   <10   <29      0            ~63     0     < 120      0               21
Sebastian - Vero Beach                   140,567   <10   <29      0            ~62     0     < 120      0               15
Palm Coast (Flagler Co)                   98,359   <10   <29      0            ~63     0     < 120      0                9
PM2.5 Design Value (DV) cut-point: Annual-10.7 Daily-29.75 Ozone DV cut-point: 63.75 PM10 Medium cut-point:120 * Based on TEOM data ** incomplete data
                                          2012     PM2.5 PM2.5     PM2.5   Coll.              PM10                                PEWI
                                        Census     Annual 24 hour Monitors Cont.     Ozone Compare to PM10     N-  Lead   PWEI    SO2
Micropolitan Statistical Areas            Pop.      DV      DV    Needed PM2.5 O3 DV Needed Med Cut Pt Needed Core Req. 2012 NEI Needed
Homosassa Springs (Citrus Co)           139,360      7.2     17       0           >63.75    0                                      9,456      1
Sebring (Highlands Co)                   98,128                       0             64      0                                        41
Key West-Marathon (Monroe Co)            74,809                       0           >63.75    0                                        66
Palatka (Putnam Co)                      73,263                       0           >63.75    0                                      1,608
The Villages (Sumter Co)                101,620                                   >63.75    0                                        11
Lake City (Columbia Co)                  67,966                                   >63.75    0                                         8
                             Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 38 of 65
Clewiston (Hendry Co)        37,447                             >63.75   0                                   9
Okeechobee (Okeechobee Co)   39,467                             >63.75   0                                  17
Arcadia (Desoto Co)          34,712                             >63.75   0                                   1
Wauchula (Hardee Co)         27,514                             >63.75   0                                   3
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 39 of 65
                                                                                DEP BAM 13-001



    PM2.5 FEM/FRM Analysis for Palm Beach County


    The ambient air monitoring program in Florida has historically operated PM2.5
    continuous monitors primarily to support forecasting and reporting of the Air Quality
    Index (AQI). These monitors supply data every hour to update the AQI on the FDEP
    web site as well as on national web sites such as AIRNow (www.airnow.gov). These
    monitors have always been part of Florida’s PM2.5 monitoring program. Over the last
    few years, a number of PM2.5 continuous monitors have been approved as Federal
    Equivalent Methods (FEMs). By utilizing an approved FEM, any subsequent data
    produced from the method may be eligible for comparison to EPA’s health based
    standard known as the NAAQS. The primary advantage of operating a PM2.5 continuous
    FEM is that it can support both the AQI, while also supplying data that are eligible for
    comparison to the NAAQS. Thus, a network utilizing PM2.5 continuous FEMs can
    minimize the number of filter-based FRMs operated in the network, which are primarily
    used for comparison to the NAAQS. These filter-based FRMs are resource intensive in
    that they require field operations as well as pre- and post-sampling laboratory analysis
    which results in data not being available for approximately 2-4 weeks after sample
    collection.

    The Palm Beach County monitoring program has been working with a PM2.5 continuous
    FEM including deployment at two sites to evaluate its performance. Although the PM2.5
    continuous FEMs are automated methods, these methods still require careful attention
    in their set-up, operation, and validation of data. Once enough data were collected, the
    performance of these methods was compared to collocated FRMs. That evaluation is
    explained further below and includes recommendations on the use of the data from
    these methods.

    Request for Exclusion of PM2.5 Continuous FEM data from Comparison to the NAAQS
    In accordance with the PM NAAQS rule published on January 15th, 2013 (78 FR 3086)
    and specific to the provisions detailed in §58.10 (b)(13) and §58.11 (e), the data from the
    following monitors is requested to be set aside for comparison to the NAAQS.

    While this method has been in use for more than four years in Palm Beach County, the
    data produced have not been comparable to the data from the FRMs. After assessing
    the comparability of the PM2.5 FEM data to the data from the collocated FRMs for the
    network, the data from sites listed below have been determined not to meet the
    comparability requirements. Detailed one-page assessments from which the
    information described below was obtained are included at the end of this section.


                                                                                           33 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 40 of 65
    DEP BAM 13-001


    Table 6: Request for Exclusion of PM2.5 Continuous FEM Data

    Sites with PM2.5 continuous FEMs that are collocated with FRMs:
                 Site Name                         Belle Glade           Royal Palm
                    City                           Belle Glade        Royal Palm Beach
                   Site ID                       12-099-0008            12-099-0009
                  Cont POC                               3                     3
            Method Description                 Met One BAM 1020       Met One BAM 1020
           PM2.5 Cont. Begin Date                   1/1/2011              1/1/2009
            PM2.5 Cont End Date                   12/31/2012             12/31/2012
                                                 Winter = 163           Winter = 245
                                                  Spring = 156          Spring = 259
     Continuous/ FRM Sampler pairs
                                                Summer = 160           Summer = 239
              per season
                                                    Fall = 170            Fall = 247
                                                  Total = 649            Total = 990
                                                       1.34
                  Slope (m)                                                 1.16
                                                      0.04
                Intercept (y)                                               1.39
           Meets bias requirement                       No                   No
              Correlation (r)                          0.94                 0.80


    Period of Exclusion of Data from the PM2.5 Continuous FEMs
    The above table details the period of available data by monitor on which the
    recommendation to exclude PM2.5 continuous FEM data are based. Per EPA Regional
    Office approval, these data will be loaded or moved, as necessary, to EPA’s AQS
    database in a manner where the data are only used for the appropriate monitoring
    objective, i.e. use data for AQI. Additionally, new data will continue to be loaded as
    generated for the next 18 months (intended to represent the period until December 31 of
    2014) in the same manner or until such time as any requested change in monitoring
    objective is approved by the EPA Regional Office.

    PM2.5 Continuous FEM data for Reporting the AQI
    While the data from the monitors above is requested not to be used for comparison to
    the NAAQS, analysis suggests that the data are of sufficient comparability to collocated
    FRMs that they be used in AQI reporting. Therefore, with EPA Regional Office
    approval, these data will be reported on the FDEP web site and to AIRNow
    (www.airnow.gov). Additionally, the data will be stored in EPA’s AQS database coded to
    be used for “acceptable AQI” reporting (i.e., parameter code 88502) so that data users
    will know that these data are appropriate for use in AQI calculations.

    Continued Operation of PM2.5 Monitors to Support NAAQS and AQI Reporting
    While the data from the monitors listed above is requested to be set aside for
    comparison to the NAAQS, PM2.5 FRMs will operate to support the objective of
    comparison to the NAAQS. PM2.5 continuous monitors will continue to be used for AQI
    34 
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 41 of 65
                                                                               DEP BAM 13-001


    calculation and reporting. Each of these FRM and PM2.5 continuous monitors will be
    operated at the locations previously described in this plan and at the locations that meet
    the objectives of the Network Design Criteria for Ambient Air Quality Monitoring
    described in Appendix D to Part 58.



    Assessments
    The following one-page assessments are locations where our agency has collocated
    PM2.5 FRM and continuous FEM monitors. Each of these assessments is represented in
    the Table 6 above.




                                                                                          35 
     Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 42 of 65
    PM 2.5Continuous Monitor Comparability Assessment
                                     Site 12-099-0009: Royal Palm Beach, FL
FRM: R & P Model 2025 PM2.5 Sequential w/WINS-GRAVIMETRIC (118), PM2.5 - Local Conditions (88101), POC=1
Cont: Met-One BAM-1020 W/PM2.5 SCC-Beta Attenuation (731), PM2.5 Raw Data (88501), POC=3
                                                        3                                                                       3
               Cont. (y) vs. FRM (x) PM 2.5 ( g/m )                                     Cont. minus FRM PM 2.5 ( g/m )


   30                                                                       20               Cont. Reads Higher
   24                                                                       14
   18                                                                        8
   12                                                                        2
    6                                                                       -4
    0                                                                       -10         Cont. Reads Lower
         0         6          12        18          24              30     01/01/2008 12/31/2008 12/31/2009 12/31/2010
         y = 1.16x + 1.39                                   1:1 line
         R = 0.80                                                                  Winter         Spring                Summer        Fall



                Additive (y) vs. Multiplicate (x) Bias                                        R (y) vs. FRM CCV (x)


    8                                                                      1.00

    4                                                                      0.95
                                    F      9
                                             A
                                            8W
                                             R
    0                                                   0                  0.90                          W        8

   -4                                                                      0.85                              R

   -8                                                                      0.80                         0S
                                                                                                          A
        0.5       0.7         0.9       1.1         1.3            1.5            0.0       0.2         0.4             0.6       0.8           1.0
              A=AllData, 8=2008, 9=2009, 0=2010                                     A=AllData, 8=2008, 9=2009, 0=2010
             W=Winter, R=Spring, S=Summer,F=Fall                                   W=Winter, R=Spring, S=Summer, F=Fall


                                              3
                        Mean PM 2.5 ( g/m )                                                   Appendix A Statistics


        Dataset           N         FRM       Cont            Ratio           Dataset             N           Bias            N          Bias
                                                              (Cont/FRM)                           (all observations)          (only >= 3 ug/m^3)



        AllData         990          6.0          8.4          1.39              AllData          990          44.4           884         42.8
         Winter         245          6.6          8.5          1.30               Winter          245          32.4           233         30.5
         Spring         259          6.7          8.7          1.30               Spring          259          31.6           230         36.2
        Summer          239          5.3          9.1          1.70              Summer           239          73.3           211         70.6
          Fall          247          5.5          7.4          1.35                Fall           247          41.7           210         35.9
         2008           349          6.0          7.8          1.29               2008            349          34.2           304         31.3
         2009           316          5.9          9.1          1.55               2009            316          63.0           288         58.5
         2010           325          6.2          8.4          1.35               2010            325          37.2           292         39.3



Data Source: EPA AQS Data Mart                                                                                Generated on: May 9, 2013
     Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 43 of 65
    PM 2.5Continuous Monitor Comparability Assessment
                                           Site 12-099-0008: Belle Glade, FL
FRM: R & P Model 2025 PM2.5 Sequential w/WINS-GRAVIMETRIC (118), PM2.5 - Local Conditions (88101), POC=1
Cont: Met One BAM-1020 Mass Monitor w/VSCC-Beta Attenuation (170), PM2.5 - Local Conditions (88101), POC=3
                                                          3                                                                       3
              Cont. (y) vs. FRM (x) PM 2.5 ( g/m )                                        Cont. minus FRM PM 2.5 ( g/m )


   100                                                                        30               Cont. Reads Higher
    80                                                                        23
    60                                                                        16
    40                                                                         9
    20                                                                         2
      0                                                                        -5         Cont. Reads Lower
          0       14          28          42          56              70     01/01/2010 09/01/2010 05/02/2011 12/31/2011
          y = 1.34x + 0.04                                    1:1 line
          R = 0.94                                                                   Winter         Spring                Summer        Fall



               Additive (y) vs. Multiplicate (x) Bias                                           R (y) vs. FRM CCV (x)


    8                                                                        1.00
                                                                                                                                 R1
    4                                                                        0.95                                          A
                                          F W                  R0
    0                                                         1A             0.90
                                                                  S                                     W
                                                                                                        0S
   -4                                                                        0.85

   -8                                                                        0.80                            F
        0.5      0.7         0.9      1.1            1.3             1.5            0.0       0.2         0.4             0.6       0.8           1.0
            A=AllData, 0=2010, 1=2011, 2=2012                                         A=AllData, 0=2010, 1=2011, 2=2012
           W=Winter, R=Spring, S=Summer,F=Fall                                       W=Winter, R=Spring, S=Summer, F=Fall


                                               3
                       Mean PM 2.5 ( g/m )                                                      Appendix A Statistics


        Dataset          N         FRM         Cont             Ratio           Dataset             N            Bias           N          Bias
                                                                (Cont/FRM)                           (all observations)          (only >= 3 ug/m^3)



        AllData        649          6.4             8.6          1.35              AllData          649          35.4           582         37.6
         Winter        163          7.2             9.7          1.36               Winter          163          38.3           161         38.1
         Spring        156          8.3            11.6          1.41               Spring          156          43.0           155         43.0
        Summer         160          4.8             6.0          1.25              Summer           160          23.0           123         28.7
          Fall         170          5.3             7.0          1.33                Fall           170          37.3           143         38.7
         2010          303          6.4             8.6          1.35               2010            303          33.5           279         38.2
         2011          346          6.4             8.5          1.34               2011            346          37.0           303         36.9
         2012           0             .               .             .               2012             0             .              .           .



Data Source: EPA AQS Data Mart                                                                                  Generated on: May 9, 2013
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 44 of 65
    DEP BAM 13-001



    Monitoring Network Equipment

    The condition of the FDEP monitoring network equipment must be evaluated annually in accordance
    with our 105 Grant Air Planning Agreement. The summary of the evaluation is attached. All equipment
    in operation is in good condition but the network is being upgraded over the next few years to take
    advantage of advances in diagnostics to increase efficiency.




    38 
 Property Inventory - 105 Grant Commitment Report                       Page 1 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 45 of 65


                                       Property Inventory - 105 Grant Commitment Report
                                                        As of: 5/24/2013



    Property                                               Acquisition
                Description                  Location                  Age Initial Cost       Serial Number   Condition            Status
      No.                                                     Date
   093877      Bios DC2        (Central District Office)   01/10/11      2        $0.00 B403                              Active
   100359      Thermo          B1071008                    12/18/97     15    $9,272.10 146C-60152-326                    Active
               Environmental
               Instruments,
               Inc 146C
   100360      Thermo          B1071008                    12/18/97     15    $9,272.10 146C-60275-326                    Active
               Environmental
               Instruments,
               Inc 146C
   100361      Thermo          B0470015                    12/18/97     15    $9,272.10 146C-60276-326                    Active
               Environmental
               Instruments,
               Inc 146C
   100505      Aluma Tower     E0712002                    11/19/97     16    $1,617.35 n/a                               Active
   100506      Aluma Tower     G0730012                    11/19/97     16    $1,617.36 n/a                               Active
   100507      Aluma Tower     C0830003                    11/19/97     16    $1,617.35 AT71198-102-3                     Active
   101913      Thermo          E0210004                    11/06/98     15    $7,829.00 49C-61989-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101914      Thermo          C0972002                    11/06/98     15    $7,829.00 49C-61990-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101915      Thermo          (Weigh Lab Room B107)       11/06/98     15    $7,829.00 49C-62032-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101916      Thermo          Z0992101                    11/06/98     15    $7,829.00 49C-62057-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101917      Thermo          B0350004                    11/06/98     15    $7,829.00 49C-62058-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101919      Thermo          (AC-16 Shelf A)             11/06/98     15    $7,829.00 49C-62060-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101920      Thermo          (Weigh Lab Room B107)       11/06/98     15    $7,829.00 49C-62064-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101921      Thermo          D1056006                    11/06/98     15    $7,829.00 49C-62075-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101922      Thermo          E0712002                    11/06/98     15    $7,829.00 49C-62076-333                     Active
               Environmental
               Instruments,
               Inc 49C
   101923      Thermo          F1110013                    11/06/98     15    $6,152.00 49CPS-61885-333                   Active
               Environmental
               Instruments,
               Inc 49CPS
   101924      Thermo          (AC-16 Shelf A)             11/06/98     15    $6,152.00 49CPS-61894-333                   In Storage
               Environmental
               Instruments,
               Inc 49CPS
   101925      Thermo          Z0992101                    11/06/98     15    $6,152.00 49CPS-61904-333                   Active
               Environmental
               Instruments,
               Inc 49CPS
   101926      Thermo          B0350004                    11/06/98     15    $6,152.00 49CPS-61905-333                   Active
               Environmental
               Instruments,
               Inc 49CPS




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                                       5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 2 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 46 of 65


   101927   Thermo          C1275002                      11/06/98   15    $6,152.00 49CPS-61941-333     Active
            Environmental
            Instruments,
            Inc 49CPS
   101928   Thermo          D1056006                      11/04/98   15    $6,152.00 49CPS-61958-333     Active
            Environmental
            Instruments,
            Inc 49CPS
   101930   Thermo          E0550003                      11/04/98   15    $6,152.00 49CPS-61961-333     Active
            Environmental
            Instruments,
            Inc 49CPS
   101931   Thermo          (CMR Shop D101)               11/04/98   15    $6,152.00 49CPS-61976-333     Lost/Missing/Stolen
            Environmental
            Instruments,
            Inc 49CPS
   101932   Thermo          (CMR Shop D101A)              11/04/98   15    $6,152.00 49CPS-61992-333     In Maintenance
            Environmental
            Instruments,
            Inc 49CPS
   103172   Thermo          B0470015                      04/14/99   14    $8,406.00 43C-63409-339       Active
            Environmental
            Instruments,
            Inc 43C
   103173   Thermo          (Weigh Lab Room B107)         04/14/99   14    $8,406.00 43C-63427-339       Active
            Environmental
            Instruments,
            Inc 43C
   104332   Wells Cargo     B0890005                      11/10/99   14    $7,660.00 1WC200J12X3042742   Active
   104333   Wells Cargo     B0470015                      11/10/99   14    $7,660.00 1WC200J14X3042743   Active
            EW2011
   104334   Wells Cargo     C0090007                      03/17/99   14    $7,660.00 1WC200J16X3042744   Active
   105200   Chinook         (Duval County)                12/14/99   13    $1,095.00 57-004506-00001     Active
            Engineering
            FTS
   105654   R&P Partisol    C1275002                      05/24/99   14   $11,981.80 2025A210659904      Active
            2025
   105655   R&P Partisol    C1171002                      05/24/99   14   $11,981.80 2025A210639904      Active
            2025
   105740   Environics      (Standards Lab Room B105)     10/31/02   11   $11,310.30 2910                Active
            6103
   105948   Sony Mavica     (AMS QA Room B105)            11/10/99   14     $903.95 123035               Active
   106222   Thermo          (Palm Beach County)           12/14/99   13    $8,489.00 3860-636            Active
            Environmental
            Instruments,
            Inc 42C
   106558   ESC 8816        (AC-16 Shelf A)               01/07/00   13    $4,025.00 3316                In Storage
   106583   Met One         E0210004                      03/21/00   13    $1,350.00 Y1712               Active
            Instruments
            50.5
   106584   Met One         D1010005                      03/21/00   13    $1,350.00 Y1713               Active
            Instruments
            50.5
   106586   Met One         B0230002                      03/21/00   13    $1,350.00 Y1696               Active
            Instruments
            50.5
   106605   Bios DC-2M      (Northeast District Office)   07/31/02   11    $3,147.25 B 1241              Active
   106606   Bios DC-2       E0210004                      08/21/02   11    $3,147.25 B 1242              Active
   106634   Aluma Tower     C0090007                      01/28/00   13    $1,590.00 AT91204-L1-4        Active
   106635   Aluma Tower     B0470015                      01/28/00   13    $1,590.00 n/a                 Active
            Met Tower
   106636   Aluma Tower     B0890005                      01/28/00   13    $1,590.00 n/a                 Active
   106637   Aluma Tower     G0730013                      01/28/00   13    $1,590.00 n/a                 Active
   106638   Aluma Tower     C0830004                      01/28/00   13    $1,590.00 AT91204-L1-1        Active
   106639   Aluma Tower     C0690002                      01/28/00   13    $1,590.00 AT91204-4-8         Active
   106640   Aluma Tower     B0230002                      01/28/00   13    $1,590.00 n/a                 Active
   106641   Aluma Tower     G1290001                      01/28/00   13    $1,590.00 n/a                 Active
   106642   Aluma Tower     A0050006                      01/28/00   13    $1,590.00 AT91204-L1-#9       Active
   106643   Aluma Tower     A1130015                      01/28/00   13    $1,590.00 n/a                 Active




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                     5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 3 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 47 of 65


            T-135
   106644   Aluma Tower     D1010005                 01/28/00   13    $1,590.00 AT9120405-6       Active
   106667   R&P Partisol    (Trailer Dep 3658)       01/13/00   13   $11,124.34 2025A211439907    In Storage
            2025
   106668   R&P Partisol    A0330004                 01/13/00   13   $11,124.34 2025A21191        Active
            2025
   106669   R&P Partisol    D1056006                 01/13/00   13   $11,124.34 2025A211289906    Active
            2025
   106670   R&P 1400AB      (A137G)                  01/13/00   13   $11,124.34 140AB227839911    Active
   106671   R&P 1400AB      (CMR Shop D101)          01/13/00   13   $11,124.34 140AB227829911    Awaiting
                                                                                                  Maintenance
   106672   R&P 1400AB      B0013011                 01/13/00   13   $18,961.69 140AB227819911    Active
   106673   R&P 1400AB      A0330004                 01/13/00   13   $18,961.69 140AB227849911    Active
   106674   R&P 1400AB      (Orange County)          01/13/00   13   $18,961.69 140AB227859911    Active
   106675   R&P Partisol    (Ambient Air Services)   01/13/00   13   $18,961.67 2025A21159        Active
            2025
   106677   Thermo          (CMR Shop D101A)         02/03/00   13    $9,400.00 43C-65580-348     In Maintenance
            Environmental
            Instruments,
            Inc 43C
   106678   Thermo          C0690002                 03/17/00   13    $7,060.00 49C-65467-348     Active
            Environmental
            Instruments,
            Inc 49C
   106681   Thermo          (Trailer Dep 06095)      03/17/00   13    $7,060.00 49C-65460-348     Active
            Environmental
            Instruments,
            Inc 49C
   106683   Thermo          B0230002                 03/17/00   13    $7,060.00 49C-65469-348     Active
            Environmental
            Instruments,
            Inc 49C
   106684   Thermo          C1171002                 03/17/00   13    $7,060.00 49C-65461-348     Active
            Environmental
            Instruments,
            Inc 49C
   106685   Thermo          F1110013                 03/17/00   13    $7,060.00 49C-65465-348     Active
            Environmental
            Instruments,
            Inc 49C
   106686   Thermo          C0830004                 03/17/00   13    $7,060.00 49C-67727-358     Active
            Environmental
            Instruments,
            Inc 49C
   106687   Thermo          E0550003                 03/17/00   13    $7,060.00 49C-65466-348     Active
            Environmental
            Instruments,
            Inc 49C
   106688   Thermo          D1056005                 03/17/00   13    $7,060.00 49C-65464-348     Active
            Environmental
            Instruments,
            Inc 49C
   106691   Thermo          B1071008                 03/17/00   13    $9,400.00 43C-65390-351     Active
            Environmental
            Instruments,
            Inc 43C
   106692   Thermo          B0230002                 03/21/00   13    $8,750.00 49CPS-65568-349   Active
            Environmental
            Instruments,
            Inc 49CPS
   106693   Thermo          C1275002                 03/17/00   13    $8,750.00 49CPS-65501-348   Active
            Environmental
            Instruments,
            Inc 49CPS
   106695   Thermo          (CMR Shop D101A)         03/17/00   13    $8,750.00 49CPS-65502-348   Active
            Environmental
            Instruments,
            Inc 49CPS
   106696   Thermo          C0830003                 03/17/00   13    $8,750.00 49CPS-65576-349   Active
            Environmental
            Instruments,
            Inc 49CPS
   106700   Thermo          C0094001                 03/17/00   13    $8,750.00 49CPS-65572-349   Active




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                              5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 4 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 48 of 65


             Environmental
             Instruments,
             Inc 49CPS
   106704    Thermo          B0890005                    03/17/00   13    $8,805.00 146C-65054-348      Active
             Environmental
             Instruments,
             Inc 146C
   106705    Thermo          (AC-15 Shelf C)             03/17/00   13    $8,805.00 146C-63658-348      In Storage
             Environmental
             Instruments,
             Inc 146C
   106709    Thermo          (CMR Shop D101)             03/17/00   13    $8,805.00 146C-65543-348      Active
             Environmental
             Instruments,
             Inc 146C
   106801    Bios DC-2       (CMR Shop D101A)            01/10/00   13    $3,261.00 B936                Active
   107234    Opsis AR-500    (Weigh Lab Room B107)       05/08/00   13 $163,950.00 AR500-E-665          Active
   107471    Chinook         (CMR Shop D101A)            06/01/00   13    $1,120.00 991101              Active
             Engineering
             Streamline
             FTS
   108018    Hastings        (Standards Lab Room B105)   10/07/02   11    $3,125.00 1392900001          Active
   108019    Hastings        (Standards Lab Room B105)   10/07/02   11    $3,125.00 1392900002          Active
   108020    Hastings        (AMS QA Room B105)          10/07/02   11    $3,125.00 1392900003          Active
   108180    Dasibi 5008     (AMS QA Room B105)          08/29/00   13   $12,580.00 873                 Active
   108298    Opsis 500       (Standards Lab Room B105)   08/01/00   13   $19,150.00 OC500-1-029         Active
   108299    Aadco           (AMS QA Room B416)          07/10/00   13    $5,799.89 2673                Active
   108720    Thermo          (AC-14 Shelf C)             10/19/00   13    $7,875.00 49CPS-67727-358     Marked for Surplus
             Environmental
             Instruments,
             Inc 49CPS
   108760    Dasibi 5008     (AMS QA Room B105)          10/09/00   13   $13,388.75 860                 Active
   108830    R&P Partisol    (AC-17 Shelf F)             09/26/00   13   $10,890.00 2025B213080007      Awaiting
             2025                                                                                       Maintenance
   108916-   BGI             (Standards Lab Room B105)   12/12/02   10    $2,028.00 65                  Active
   109177    Incorporated
             TriCal
   108995    BGI             (AMS QA Room B105)          12/11/02   10    $2,028.00 66                  Active
             Incorporated
             TriCal
   108997    BGI             (AMS QA Room B105)          12/11/02   10    $2,028.00 67                  Active
             Incorporated
             TriCal
   109126    BGI             (AMS QA Room B105)          12/11/02   10    $2,028.00 68                  Active
             Incorporated
             TriCal
   109177    BGI             (CMR Shop D101A)            12/11/02   10    $2,028.00 69                  Active
             Incorporated
             TriCal
   109194    Tektronix       (CMR Shop D101D)            01/30/01   12    $3,821.41 B020425             Active
             TDS3032
   109195    Dasibi 5008     (AMS QA Room B105)          03/05/01   12   $13,388.75 910                 Active
   109218    R&P 1400AB      E0210004                    03/20/01   12   $16,975.00 140AB234100012      Active
   109219    R&P 1400AB      (AC-17 Shelf C)             03/20/01   12   $16,975.00 140AB233270011      Awaiting
                                                                                                        Maintenance
   109220    R&P 1400AB      A1130015                    03/20/01   12   $16,975.00 140AB233280011      Active
   109222    R&P 1400AB      D1056006                    03/02/01   12   $16,975.00 140AB233290011      Active
   109620    Environics      (Standards Lab Room B105)   05/04/01   12    $7,495.00 FEPA001             Active
             Portable Mass
             Flow System
   109621    Environics      (Standards Lab Room B105)   05/04/01   12    $7,495.00 FEPA002             Active
             Portable Mass
             Flow System
   109622    Environics      (Standards Lab Room B105)   05/04/01   12    $7,495.00 FEPA003             Active
             Portable Mass
             Flow System
   109727    EKTO            (Trailer DNR 2096)          03/20/01   12    $4,795.00 3200-13A            In Storage
   110129    Wells Cargo     B0890010                    02/18/03   10   $10,277.00 1WC200E1733049495   Active
             WC200E




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                    5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 5 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 49 of 65


   110269   Quick Marquee (AC-14)                       04/13/01   12    $2,803.00 5221434             Marked for Surplus
   110688   Aluma Tower     (CMR Shop Parking Lot)      08/27/01   12    $1,660.00 n/a                 Marked for Surplus
   110689   Aluma Tower     E0550003                    08/27/01   12    $1,660.00 n/a                 Active
   110690   Aluma Tower     (CMR Shop Parking Lot)      08/27/01   12    $1,660.00 n/a                 Active
   110692   Aluma Tower     (CMR Shop Parking Lot)      08/21/00   13    $1,660.00 n/a                 In Storage
   110945   R&P 1400AB      A0590004                    05/08/01   12   $16,975.00 140AB235500103      Active
   110946   R&P 1400AB      C1275002                    05/08/01   12   $16,975.00 140AB235430103      Active
   111216   Met One         C0830004                    10/15/01   12    $1,350.00 A5872               Active
            Instruments
            50.5
   111217   Met One         E0712002                    10/15/01   12    $1,350.00 A5871               Active
            Instruments
            50.5
   111218   Met One         (CMR Shop D101)             10/15/01   12    $1,350.00 A5875               Active
            Instruments
            50.5
   111336   Adam 5000       (CMR Shop D101D)            12/07/01   11    $1,300.00 IAA0104612          Marked for Surplus
   111365   Fisher          (Weigh Lab Room B107)       10/09/01   12    $1,198.13 108N0198            Active
            Scientific
   111465   Weller WRS-     (CMR Shop D101B)            11/13/01   12    $1,494.00 n/a                 Active
            3000
   111487   R&P 1400AB      B1071008                    11/13/01   12   $16,995.00 140AB238020110      Active
   111524   Dasibi 5008     (AMS QA Bruce Ferrier)      11/15/01   12   $12,580.00 939                 Active
   111717   Opsis 150MM     (AMS QA Room B105)          05/10/02   11    $3,600.00 n/a                 Active
            Cell
   111718   Opsis 110 mm    (AMS QA Room B105)          05/10/02   11    $2,600.00 n/a                 Active
            Cell
   111719   Opsis           (Hillsborough County)       05/10/02   11   $12,950.00 n/a                 Active
   111720   Opsis OC500     (AMS QA Room B105)          05/10/02   11   $12,950.00 n/a                 Active
   111721   Opsis Optical   (CMR Shop D101)             05/10/02   11   $21,870.00 n/a                 Active
            Bench
   112109   R&P 1400AB      C0090007                    02/07/02   11   $17,460.00 140AB239110201      Active
   112110   Wells Cargo     A0590004                    01/17/02   11   $10,812.00 1WC200J2223047926   Active
   113711   Hastings        (AMS QA Room B105)          06/19/02   11    $3,294.85 1244400001          Active
   113812   R&P ACCU        (AC-17 Shelf F)             09/05/02   11    $4,542.00 ACCUB305180101      In Storage
   113829   Hastings Mass (Standards Lab Room B105)     07/26/02   11    $1,629.00 AW02313002          Active
            Flow Controller
   113830   Hastings Mass (AMS QA Room B105)            07/26/02   11    $1,629.00 AW02313003          Active
            Flow Controller
   113831   Hastings Mass (AMS QA Room B105)            09/10/02   11    $1,629.00 AW02313004          Active
            Flow Controller
   113832   Hastings Mass (AMS QA Room B105)            09/10/02   11    $1,629.00 AW02313001          Active
            Flow Controller
   114161   R&P 1400A       C0090007                    12/25/02   10   $16,995.00 140AB242620208      Active
   114162   R&P 1400A       C1275002                    12/25/03    9   $16,995.00 140AB242930209      Active
   114693   Met One         E0550003                    01/16/03   10    $1,782.50 B5765               Active
            Instruments
            50.5
   114696   Met One         E0550003                    01/16/03   10    $1,142.50 B5989               Active
            Instruments
            083D-1-35
   114706   Environics      (AMS QA Room B105)          02/19/03   10   $11,310.30 3046                Active
            6103
   114707   Environics      (Standards Lab Room B105)   02/19/03   10   $11,310.30 3062                Active
            6103
   115149   Lightning       B0890010                    12/18/03    9    $2,334.00 n/a                 Active
            Master
            Corporation
   115150   Lightning       C0972002                    12/18/03    9    $2,334.00 n/a                 Active
            Master
            Corporation
   115151   Lightning       C0690002                    01/10/03   10    $2,334.00 202103112           Active
            Master
            Corporation
   115152   Lightning       F1110013                    01/10/03   10    $2,334.00 n/a                 Active
            Master




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                   5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 6 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 50 of 65


            Corporation
   115153   Lightning       B1071008                        12/18/03    9    $2,334.00 202103111         Active
            Master
            Corporation
   115154   Lightning       B0013011                        12/18/02   10    $2,334.00 202103452         Active
            Master
            Corporation
   115155   Lightning       C0090011                        12/18/02   10    $2,334.00 202103451         Active
            Master
            Corporation
   115156   Lightning       E0713002                        12/18/02   10    $2,334.10 n/a               Active
            Master
            Corporation
   115157   Lightning       G0730013                        01/06/03   10    $2,334.00 n/a               Active
            Master
            Corporation
   115158   Lightning       G0730012                        12/18/02   10    $2,334.00 304005441         Active
            Master
            Corporation
   115159   Lightning       A0330004                        02/25/03   10    $8,587.55 n/a               Active
            Master
            Corporation
   115507   R&P 1400AB      C1171002                        05/13/03   10   $17,460.00 140AB245470304    Active
   115508   R&P 1400A       D1056006                        05/13/03   10   $17,460.00 140AB245490304    Active
   115569   R&P ACCU        (AC-17 Shelf F)                 03/12/03   10    $4,690.00 ACCUB305790211    In Storage
   115571   R&P ACCU        (AC-17 Shelf F)                 03/12/03   10    $4,690.00 ACCUB305800211    In Storage
   115792   Thermo          F0850007                        06/10/03   10    $5,720.80 49C-78831-389     Active
            Environmental
            Instruments,
            Inc 49C
   115794   Thermo          (AC-16 Shelf A)                 06/10/03   10    $8,127.00 49CPS-78833-389   In Storage
            Environmental
            Instruments,
            Inc 49CPS
   116105   Hastings        (AMS QA Room B105)              04/21/03   10    $1,310.00 16156             Active
   116106   Hastings        (AMS QA Room B105)              04/21/03   10    $1,310.00 16157             Active
   117061   Adam 5000E      (CMR Shop D101D)                05/27/03   10    $1,652.75 1154              Active
   117062   Adam 5000E      (CMR Shop D101D)                05/27/03   10    $1,652.75 1155              Active
   117063   Adam 5000E      (CMR Shop D101D)                05/27/03   10    $1,652.75 1156              Active
   117235   Lightning       B0030002                        07/17/03   10    $2,421.56 n/a               Active
            Master
            Corporation
   117236   Lightning       D1010005                        05/23/03   10    $2,421.67 n/a               Active
            Master
            Corporation
   117237   Lightning       E0210004                        07/17/03   10    $2,421.56 n/a               Active
            Master
            Corporation
   117238   Environics      (AMS QA Room B105)              06/05/03   10    $1,310.00 16527             Active
   117239   Environics      (AMS QA Room B105)              06/05/03   10    $1,310.00 16528             Active
   117393   Calibration     (Standards Lab Room B105)       06/10/03   10    $9,972.90 803050081         Active
            Bath
   117858   Foil Kit        (AMS QA Mary Clark)             07/17/03   10    $1,185.00 613               Active
   117859   Foil Kit        (AMS QA Bruce Ferrier)          07/17/03   10    $1,185.00 614               Active
   117860   Foil Kit        (Standards Lab Room B105 Cab D) 07/17/03   10    $1,185.00 631               Active
   117862   Foil Kit        (AMS QA Room B105)              06/25/03   10    $1,185.00 AT03243003        Active
   117863   MASS FLOW (AMS QA Room B105)                    04/09/03   10    $1,592.96 AT03133039        Active
            CONTROLLER
   118079   Bios ML 800     (Standards Lab Room B105)       10/10/03   10   $33,075.00 n/a               Active
   119262   ESC 8832        E0210004                        08/12/04    9    $6,270.00 A0451             Active
   119263   ESC 8832        B0013011                        02/24/04    9    $6,270.00 A0457             Active
   119264   ESC 8832        A1130015                        08/12/04    9    $6,270.00 A0458             Active
   119265   ESC 8832        C0090007                        02/20/04    9    $7,220.00 A0463             Active
   119266   ESC 8832        (A137D)                         02/20/04    9    $7,220.00 A0464             In Storage
   119267   ESC 8832        G0730012                        08/12/04    9    $6,270.00 A0465             Active
   119268   ESC 8832        E0713002                        02/24/04    9    $6,270.00 A0466             Active




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                     5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 7 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 51 of 65


   119269   ESC 8832      (A137D)                           08/12/04   9    $6,270.00 A0467            In Storage
   119270   ESC 8832      B0890005                          02/24/04   9    $6,270.00 A0473            Active
   119271   ESC 8832      G1290001                          03/01/04   9    $6,270.00 A0487            Active
   119272   ESC 8832      D1010005                          03/01/04   9    $6,270.00 A0488            Active
   119273   ESC 8832      E0550003                          03/01/04   9    $6,270.00 A0489            Active
   119274   ESC 8832      B0230002                          03/01/04   9    $6,270.00 A0490            Active
   119275   ESC 8832      (A137D)                           03/01/04   9    $6,270.00 A0491            Active
   119276   ESC 8832      A0330004                          08/12/04   9    $6,270.00 A0492            Active
   119277   ESC 8832      C0830003                          03/01/04   9    $6,270.00 A0493            Active
   119278   ESC 8832      B0890010                          03/01/04   9    $6,270.00 A0494            Active
   119279   ESC 8832      C1272001                          03/01/04   9    $6,270.00 A0495            Active
   119280   ESC 8832      B1071008                          03/01/04   9    $6,270.00 A0496            Active
   119281   ESC 8832      D1012001                          03/01/04   9    $6,270.00 A0497            Active
   119282   ESC 8832      D1056006                          05/13/04   9    $7,220.00 A0588            Active
   119283   ESC 8832      E0710005                          08/12/04   9    $6,220.00 A0589            Active
   119284   ESC 8832      C1171002                          05/13/04   9    $6,270.00 A0590            Active
   119285   ESC 8832      (A137D)                           05/13/04   9    $6,270.00 A0591            Active
   119286   ESC 8832      C0690002                          05/13/04   9    $6,270.00 A0592            Active
   119287   ESC 8832      C1275002                          08/12/04   9    $6,270.00 A0593            Active
   119288   ESC 8832      C0972002                          05/13/04   9    $6,270.00 A0594            Active
   119289   ESC 8832      B0350004                          05/13/04   9    $6,270.00 A0595            In Storage
   119290   ESC 8832      A0590004                          05/13/04   9    $6,270.00 A0596            Active
   119291   ESC 8832      D1056005                          05/13/04   9    $6,270.00 A0597            Active
   119292   ESC 8832      E0712002                          05/13/04   9    $6,270.00 A0598            Active
   119293   ESC 8832      (On Loan)                         08/12/04   9    $6,270.00 A0599            In Storage
   119294   ESC 8832      C0830004                          05/13/04   9    $6,270.00 A0600            Active
   119295   ESC 8832      (A137D)                           05/13/04   9    $6,270.00 A0601            Active
   119296   ESC 8832      C0094001                          05/13/04   9    $6,270.00 A0602            Active
   119297   ESC 8832      B0030002                          05/13/04   9    $7,220.00 A0603            In Storage
   119753   MASS FLOW (AMS QA Room B105)                    03/25/04   9    $1,592.42 AT04093008       Active
            CONTROLLER
   119754   Aadco         (AC-14)                           03/29/04   9    $6,297.00 2820             Active
   120171   Chinook       (Standards Lab Room B105 Cab I)   04/21/04   9    $1,835.00 HL1              Active
            Engineering
            FTS
   120172   Chinook       (Standards Lab Room B105 Cab I)   04/21/04   9    $1,835.00 HL2              Active
            Engineering
            FTS
   121000   Lightning     G1290001                          09/27/04   9    $2,810.00 304005441        Active
            Master
            Corporation
   121305   Environics    (Standards Lab Room B105)         09/01/04   9   $12,948.50 3285             Active
            6103
   121345   Lightning     A0910002                          07/16/04   9    $2,810.79 n/a              Active
            Master
            Corporation
   121346   Lightning     D1056006                          07/16/04   9    $2,810.80 n/a              Active
            Master
            Corporation
   121347   Lightning     B0890005                          07/16/04   9    $2,810.80 101100942        Active
            Master
            Corporation
   121348   Lightning     D1012001                          07/16/04   9    $2,810.80 n/a              Active
            Master
            Corporation
   121816   R&P 1400AB    (A137G)                           11/10/04   9   $17,460.00 140AB253220409   Active
   121817   R&P 1400AB    C0830003                          11/10/04   9   $17,460.00 140AB253230409   Active
   121818   R&P 1400AB    E0710005                          11/10/04   9   $17,460.00 140AB253240409   Active
   121819   R&P 1400A     F0850007                          11/10/04   9   $17,460.00 140AB253250409   Active
   121882   Chinook       (Standards Lab Room B105 Cab I)   10/28/04   9    $1,835.00 HL3              Active
            Engineering
            FTS




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                   5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 8 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 52 of 65


   121883   Chinook         (Standards Lab Room B105 Cab I)   10/28/04   9    $1,835.00 HL4                 Active
            Engineering
            FTS
   121892   Met One         C0972002                          11/01/04   9    $1,420.00 D6936               Active
            Instruments
            50.5
   121894   Met One         E0713002                          11/01/04   9    $1,420.00 D6938               Active
            Instruments
            50.5
   121895   Met One         (Missing)                         10/21/04   9    $1,420.00 D6939               Lost/Missing/Stolen
            Instruments
            50.5
   122188   NovaLynx 355- (CMR Shop D101A)                    08/23/04   9    $1,404.69 995472-U1           Active
            A10900
   122462   Opsis           (Weigh Lab Room B107)             05/25/05   8   $12,070.00 604                 Active
   123902   Opsis           (Weigh Lab Room B107)             05/25/05   8    $4,216.00 n/a                 Active
   124178   Wells Cargo     (CMR Shop Parking Lot)            05/16/05   8    $9,534.25 1WC200E2353053636   Active
            TW122
   124417   Met One         (CMR Shop D101B)                  07/01/05   8    $1,515.45 D7561               Active
            Instruments
            083D-1-35
   124758   Fluke 715/87V   (CMR Shop D101)                   06/09/05   8    $1,081.00 8881056             Active
   124759   Fluke 715/87V   (CMR Shop D101)                   06/09/05   8    $1,081.00 8881048             Active
   124760   Fluke 715/87V   (CMR Shop D101)                   06/09/05   8    $1,081.00 8881046             Active
   124761   Fluke 715/87V   (CMR Shop D101A)                  06/09/05   8    $1,081.00 8881038             Active
   124762   Fluke 715/87V   (South District Office)           07/14/05   8    $1,081.00 8881043             Active
   124763   Fluke 715/87V   (Southwest District Office)       07/14/05   8    $1,081.00 8767140             Active
   124764   Fluke 715/87V   A0330004                          07/14/05   8    $1,081.00 8767074             Active
   124765   Fluke 715/87V   (Northeast District Office)       07/14/05   8    $1,081.00 8767090             Active
   124766   Fluke 43B       (CMR Shop D101)                   06/09/05   8    $1,977.45 DM8860166           Active
   125011   R&P Partisol    (AC-16 Shelf C)                   07/07/05   8   $11,890.00 2025B218010506      Awaiting
            2025                                                                                            Maintenance
   125012   R&P 2025        (Orange County)                   07/01/05   8   $11,890.00 2025B217930506      Active
   126972   AALBORG         (CMR Shop D101A)                  02/27/06   7    $1,192.25 154938-1            Active
            GFM-17
   126973   AALBORG         (LabA Cab1 Drawer3)               03/03/06   7    $1,154.25 154938-2            Active
            GFM-17
   127261   Thermo          D1012001                          03/21/06   7    $8,682.00 0536 114346         Active
            Environmental
            Instruments,
            Inc 49C
   127262   Thermo          B0030002                          03/21/06   7   $11,325.00 0536 114350         Active
            Environmental
            Instruments,
            Inc 49CPS
   127263   Thermo          F0850007                          03/21/06   7   $11,325.00 0536 114349         Active
            Environmental
            Instruments,
            Inc 49CPS
   127264   Thermo          C0090007                          03/21/06   7   $11,325.00 0536 114347         Active
            Environmental
            Instruments,
            Inc 49CPS
   127265   Thermo          C0690002                          03/21/06   7   $11,325.00 0536 114348         Active
            Environmental
            Instruments,
            Inc 49CPS
   127266   Thermo          E0712002                          03/21/06   7   $11,325.00 0536114351          Active
            Environmental
            Instruments,
            Inc 49CPS
   127267   Thermo          B0890005                          03/21/06   7   $12,606.00 0523012668          Active
            Environmental
            Instruments,
            Inc 43C
   127268   Thermo          (AC-17 Shelf B)                   03/21/06   7   $11,355.00 0536 114345         In Storage
            Environmental
            Instruments,
            Inc 48CTLE
   127352   Aadco Zero Air (Standards Lab Room B105)          04/10/06   7    $4,205.00 2878                Active




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                        5/24/2013
 Property Inventory - 105 Grant Commitment Report                       Page 9 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 53 of 65


            Generator
   127392   Fluke 8505A     (Standards Lab Room B105)   04/10/06   7   $15,532.00 908852245           Active
            Multimeter
   127441   Aluma Tower     A0330018                    04/03/06   7    $2,235.00 n/a                 Active
   127442   Aluma Tower     F0850007                    05/01/06   7    $2,235.00 n/a                 Active
            T-135-35
   127465   Mykrolis FC-    (CMR Shop D101A)            03/28/06   7    $1,337.00 AA06103066          Active
            260V
   127530   Fluke 715/87V   (Central District Office)   05/03/06   7    $1,295.05 9015198             Active
   127531   Fluke 715/87V   F0850007                    05/03/06   7    $1,295.05 9005307             Active
   127612   ESC 8832        F0850007                    04/21/06   7    $6,200.00 A1289               Active
   127613   ESC 8832        A0050006                    04/21/06   7    $6,200.00 A1288               Active
   127614   ESC 8832        (A137D)                     04/24/06   7    $6,200.00 A1287               In Storage
   127615   ESC 8832        F1110013                    04/21/06   7    $6,790.00 A1286               Active
   128028   BK Precision    (CMR Shop D101D)            05/25/06   7    $1,090.00 113-01362           Active
            865
   128367   Bios ML 800     (Standards Lab Room B105)   07/06/06   7   $15,155.00 108053              Active
   128690   Hastings   (LabA Cab1 Drawer4)              07/13/06   7    $1,375.00 3315400002          Active
            MASS FLOW
            CONTROLLER
   128691   Hastings   (LabA Cab1 Drawer4)              07/13/06   7    $1,375.00 3315400081          Active
            MASS FLOW
            CONTROLLER
   128692   Hastings   (LabA Cab1 Drawer4)              07/13/06   7    $1,375.00 3315400003          Active
            MASS FLOW
            CONTROLLER
   132187   R&P 1400AB      (AC-17 Shelf C)             05/15/07   6   $24,964.00 140AB266790704      Awaiting
                                                                                                      Maintenance
   132280   eLutions iRX    E0550003                    05/14/07   6    $1,116.25 0809001693          Active
   132281   Thermo          A0590004                    05/25/07   6    $9,361.00 0714922084          Active
            Environmental
            Instruments,
            Inc 49iPS
   132282   Thermo          (CMR Shop D101)             05/25/07   6    $7,313.00 0714922083          Active
            Environmental
            Instruments,
            Inc 49i
   132487   R&P 1400AB      (AC-17 Shelf C)             05/08/07   6   $19,224.00 140AB267260705      Awaiting
                                                                                                      Maintenance
   132884   Thermo          (Weigh Lab Room B107)       06/28/07   6   $11,305.00 CM07230014          Active
            Environmental
            Instruments,
            Inc 42i
   133513   Chinook        (CMR Shop D101A)             08/28/07   6    $3,548.00 M070802             CMR Loan
            Engineering
            Streamline Pro
   134155   R&P 1400AB      E0710005                    11/20/07   6   $17,479.00 140AB268550709      Active
   134321   ESC 8832        A0910002                    01/03/08   5    $6,020.00 A2187               Active
   134322   ESC 8832        (A137D)                     01/03/08   5    $6,020.00 A2188               Active
   134323   ESC 8832        (A137D)                     01/03/08   5    $6,020.00 A2326K              Active
   134548   R&P 1400AB      A0050006                    02/15/08   5   $18,845.00 140AB270280801      Active
   135127   Fluke 715/87V   (CMR Shop D101)             04/08/08   5    $1,300.78 9612035             Active
   135128   Fluke 715/87V   (CMR Shop D101D)            04/08/08   5    $1,300.78 9612049             Active
   135129   Fluke 715/87V   E0210004                    04/08/08   5    $1,300.78 9612059             Active
   135229   eLutions iRX    (AC-15 Shelf C)             04/08/08   5    $1,116.25 0809001626          Marked for Surplus
   135231   eLutions iRX    (AC-15 Shelf C)             04/08/08   5    $1,116.25 0809001677          Marked for Surplus
   135238   Aluma Tower     A0910002                    04/22/08   5    $2,367.50 AT-82070-T-4-1      Active
            T-135-35
   135239   Aluma Tower     (CMR Shop Parking Lot)      04/22/08   5    $2,367.50 AT-82070-T-4-2      In Storage
            T-135-35
   135538   Wells Cargo     B0350004                    05/28/08   5   $14,597.00 1WC200J2383058622   In Storage
            EW2011
   135562   Wells Cargo     F0850007                    05/28/08   5   $14,597.00 1WC200J2583058623   Active
            EW2011
   137051   Thermo          A0910002                    07/09/08   5    $7,533.50 0820431148          Active
            Environmental




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                  5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 10 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 54 of 65


            Instruments,
            Inc 49I-A1NAA
   137052   Thermo          (CMR Shop D101)      07/09/08   5   $10,165.00 0820430996          In Storage
            Environmental
            Instruments,
            Inc 49IPS-
            ANAA
   137565   Thermo          B0470015             09/05/08   5   $17,554.00 1405A202240808      In Storage
            Environmental
            Instruments,
            Inc 1405
   138290   ESC 8832        A0330018             02/11/09   4    $6,836.66 A3101K              Active
   138291   ESC 8832        G0730013             02/11/09   4    $6,836.67 A3102K              Active
   138292   ESC 8832        (A137D)              03/11/09   4    $6,836.67 A3103K              Active
   138593   Chinook        D1056006              03/06/09   4    $3,917.00 M081202             Active
            Engineering
            Streamline Pro
   138594   Chinook        A0330004              03/06/09   4    $3,917.00 M081204             Active
            Engineering
            Streamline Pro
   138595   Chinook        (CMR Shop D101)       03/06/09   4    $3,917.00 M080510             Active
            Engineering
            Streamline Pro
   138597   Met One         F0850007             04/20/09   4    $2,365.00 H11154              Active
            Instruments
            50.5
   139025   Thermo          A0050006             05/04/09   4   $10,202.76 0913235776          Active
            Environmental
            Instruments,
            Inc 49i-PS-
            ANAA
   139174   Thermo        A1130015               05/12/09   4    $7,569.45 CM09130039          Active
            Environmental
            Instruments,
            Inc 49i-A1NAA
   139697   Thermo          E0710005             06/29/09   4   $15,161.19 2025B225330905      Active
            Environmental
            Instruments,
            Inc 2025-AM
   139698   Thermo          C0090007             06/29/09   4   $15,161.19 2025B225320905      Active
            Environmental
            Instruments,
            Inc 2025-AM
   139699   Thermo          G0730012             06/29/09   4   $17,705.76 1405A204650904      Active
            Environmental
            Instruments,
            Inc 1405-AVF
   139700   Thermo          B0230002             06/29/09   4   $17,705.77 1405A204780905      Active
            Environmental
            Instruments,
            Inc 1405-AVF
   139701   Wells Cargo     (Douglas Building)   06/09/09   4   $16,922.25 1WC200J2693059622   Active
            EW2011
   139702   Wells Cargo     G0730012             06/09/09   4   $16,922.25 1WC200J2893059623   Active
            EW2011
   140120   Teledyne API    (CMR Shop D101A)     10/15/09   4   $16,958.96 703-S               Active
            700E
   140296   Thermo          E0710005             11/20/09   4   $12,575.80 2025B225830910      Active
            Environmental
            Instruments,
            Inc 2025B
   140297   Thermo          B0010023             11/20/09   4   $12,575.80 2025B225910911      Active
            Environmental
            Instruments,
            Inc 2025B
   140298   Thermo          C1171002             11/20/09   4   $12,575.81 2025B225920912      Active
            Environmental
            Instruments,
            Inc 2025B
   140299   Thermo          G0730012             11/20/09   4   $12,575.81 2025B225930912      Active
            Environmental
            Instruments,
            Inc 2025B
   140300   Thermo          B0010023             11/20/09   4   $12,575.80 2025B225940912      Active




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                           5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 11 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 55 of 65


            Environmental
            Instruments,
            Inc 2025B
   140301   Thermo        G0730013                        12/17/09   3    $7,936.32 CM09500013   Active
            Environmental
            Instruments,
            Inc 49I-A1NAA
   140302   Thermo        G0730012                        12/17/09   3    $7,936.32 CM09500014   Active
            Environmental
            Instruments,
            Inc 49I-A1NAA
   140303   Thermo        A0050006                        12/17/09   3    $7,936.32 CM09500015   Active
            Environmental
            Instruments,
            Inc 49I-A1NAA
   140304   Thermo        A0590004                        12/17/09   3    $7,936.32 CM09500016   Active
            Environmental
            Instruments,
            Inc 49I-A1NAA
   140305   Thermo        G1290001                        12/17/09   3    $7,936.33 CM09500017   Active
            Environmental
            Instruments,
            Inc 49I-A1NAA
   140306   Thermo          (A137A)                       12/17/09   3    $9,808.00 035239567    In Storage
            Environmental
            Instruments,
            Inc 49IPS-
            ANAA
   140307   Thermo          G1290001                      02/03/10   3    $9,808.00 0935239568   Active
            Environmental
            Instruments,
            Inc 49IPS-
            ANAA
   140308   Thermo          G0730012                      12/17/09   3    $9,808.00 0935239569   Active
            Environmental
            Instruments,
            Inc 49IPS-
            ANAA
   140309   Thermo          (CMR Shop D101A)              12/17/09   3    $9,808.00 0935239570   Active
            Environmental
            Instruments,
            Inc 49IPS-
            ANAA
   140310   Thermo          G0730013                      12/17/09   3    $9,808.01 0935239571   Active
            Environmental
            Instruments,
            Inc 49IPS-
            ANAA
   140617   Teledyne API    A0330004                      06/16/10   3   $15,103.00 898-S        Active
            700E
   140618   Teledyne API    (A137E)                       06/16/10   3   $15,103.00 896-S        In Storage
            700E
   140619   Teledyne API    (A137E)                       06/16/10   3   $15,103.00 897-S        Active
            700E
   140620   Teledyne API    (CMR Shop D101)               06/16/10   3   $15,103.00 895-S        Active
            700E
   140621   Teledyne API    (A137E)                       06/16/10   3   $15,103.00 899-S        In Storage
            700E
   140622   Teledyne API    (A137E)                       06/16/10   3   $15,103.00 900-S        In Storage
            700E
   140661   ESC 8832        (CMR Shop D101)               06/22/10   3    $9,017.50 A3730K       Active
   140662   ESC 8832        B0470015                      06/22/10   3    $9,017.50 A3731K       Active
   140930   Vaisala         G1290001                      06/30/10   3    $1,767.75 F2620012     Active
            WXT520
   141098   Bios Definer    (CMR Shop D101)               09/22/10   3    $1,890.00 120467       Active
            Model 220 - M
   141108   Bios Definer    (CMR Shop D101A)              09/22/10   3    $1,890.00 120469       Active
            Model 220 - M
   141109   Bios Definer    E0210004                      09/22/10   3    $1,890.00 120460       Active
            Model 220 - M
   141110   Bios Definer    (Northwest District Office)   09/22/10   3    $1,890.00 120461       Active
            Model 220 - M
   141111   Bios Definer    (South District Office)       09/22/10   3    $1,890.00 120827       Active
            Model 220 - M




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                             5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 12 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 56 of 65


   141112   Bios Definer    (CMR Shop D101A)              09/22/10   3   $1,890.00 120463   Active
            Model 220 - M
   141113   Bios Definer    (Northwest District Office)   09/22/10   3   $1,890.00 120466   Active
            Model 220 - M
   141114   Bios Definer    (Northeast District Office)   09/22/10   3   $1,890.00 120470   Active
            Model 220 - M
   141118   Bios Definer    (Southeast District Office)   09/22/10   3   $1,890.00 120826   Active
            Model 220 - M
   141119   Bios Definer    (Southwest District Office)   11/17/10   3   $1,890.00 120464   Active
            Model 220 - M
   141120   Bios Definer    (Central District Office)     11/17/10   3   $1,890.00 120462   Active
            Model 220 - M
   141121   Bios Definer    (CMR Shop D101A)              11/17/10   3   $1,890.00 120468   Active
            Model 220 - M
   141122   Bios Definer    (Central District Office)     11/17/10   3   $1,890.00 120465   Active
            Model 220 - M
   141123   Bios Definer    (CMR Shop D101A)              11/17/10   3   $1,890.00 120459   Active
            Model 220 - M
   141124   Bios Definer    (CMR Shop D101A)              11/17/10   3   $1,890.00 120535   Active
            Model 220 - H
   141125   Bios Definer    (CMR Shop D101A)              11/17/10   3   $1,890.00 120540   Active
            Model 220 - H
   141126   Bios Definer    E0210004                      11/17/10   3   $1,890.00 120544   Active
            Model 220 - H
   141130   Bios Definer    (Northwest District Office)   11/17/10   3   $1,890.00 120537   Active
            Model 220 - H
   141131   Bios Definer    (South District Office)       11/17/10   3   $1,890.99 120787   Active
            Model 220 - H
   141132   Bios Definer    (CMR Shop D101A)              11/17/10   3   $1,890.99 120788   Active
            Model 220 - H
   141133   Bios Definer    (Northwest District Office)   11/17/10   3   $1,890.99 120640   Active
            Model 220 - H
   141134   Bios Definer    (Northeast District Office)   11/17/10   3   $1,890.99 120541   Active
            Model 220 - H
   141135   Bios Definer    (Southeast District Office)   11/17/10   3   $1,890.99 120539   Active
            Model 220 - H
   141136   Bios Definer    (Southwest District Office)   11/17/10   3   $1,890.99 120534   Active
            Model 220 - H
   141137   Bios Definer    (Central District Office)     11/17/10   3   $1,890.99 120536   Active
            Model 220 - H
   141138   Bios Definer    (CMR Shop D101A)              11/17/10   3   $1,890.99 120786   Active
            Model 220 - H
   141139   Bios Definer    (Central District Office)     11/17/10   3   $1,890.99 120538   Active
            Model 220 - H
   141140   Bios Definer    (CMR Shop D101A)              11/17/10   3   $1,890.99 120542   Active
            Model 220 - H
   141343   Dell Optiplex   F1110013                      12/06/10   2    $621.90           Active
            780
   141344   Dell Optiplex   G0730012                      12/06/10   2    $621.90 H8Y74P1   Active
            780
   141345   Dell Optiplex   A0590004                      12/06/10   2    $621.90 HW955P1   Active
            780
   141346   Dell Optiplex   A0330018                      12/06/10   2    $621.90 GP955P1   Active
            780
   141347   Dell Optiplex   (CMR Shop D101)               12/06/10   2    $621.90 1S955P1   Awaiting
            780                                                                             Maintenance
   141348   Dell Optiplex   C0690002                      12/06/10   2    $621.90 FP955P1   Active
            780
   141349   Dell Optiplex   D1056005                      12/06/10   2    $621.90 2X955P1   Active
            780
   141350   Dell Optiplex   C0972002                      12/06/10   2    $621.90 8YQ74P1   Active
            780
   141351   Dell Optiplex   E0712002                      12/06/10   2    $621.90 J8Y74P1   Active
            780
   141352   Dell Optiplex   D1012001                      12/06/10   2    $621.90 8X955P1   Active
            780
   141353   Dell Optiplex   (CMR Shop D101)               12/06/10   2    $621.90 C9Y74P1   Active
            780




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                        5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 13 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 57 of 65


   141354   Dell Optiplex   E0710005          12/06/10   2    $621.90 9YQ74P1   Active
            780
   141355   Dell Optiplex   A0330004          12/06/10   2    $621.90 CQ955P1   Active
            780
   141356   Dell Optiplex   B0890010          12/06/10   2    $621.90 1Q955P1   Active
            780
   141357   Dell Optiplex   B0013011          12/06/10   2    $621.90 JP955P1   Active
            780
   141358   Dell Optiplex   F0850007          12/06/10   2    $621.90 4YQ74P1   Active
            780
   141359   Dell Optiplex   A0050006          12/06/10   2    $621.90 3BYS3P1   Active
            780
   141360   Dell Optiplex   E0713002          12/06/10   2    $621.90 G6X74P1   Active
            780
   141361   Dell Optiplex   B1071008          12/06/10   2    $621.90           Active
            780
   141362   Dell Optiplex   E0550003          12/06/10   2    $621.90           Active
            780
   141363   Dell Optiplex   C1272001          12/06/10   2    $621.90 7Q955P1   Active
            780
   141364   Dell Optiplex   (A137H)           12/06/10   2    $621.90 29Y74P1   Active
            780
   141365   Dell Optiplex   D1010005          12/06/10   2    $621.90 5BYS3P1   Active
            780
   141366   Dell Optiplex   G0730013          12/06/10   2    $621.90 FQ955P1   Active
            780
   141367   Dell Optiplex   (A137H)           12/06/10   2    $621.90 J7Y74P1   Active
            780
   141368   Dell Optiplex   (A137H)           12/06/10   2    $621.90 1PY74P1   Active
            780
   141369   Dell Optiplex   (A137H)           12/06/10   2    $621.90 BR955P1   Active
            780
   141370   Dell Optiplex   C1275002          12/06/10   2    $621.90 H7Y74P1   Active
            780
   141371   Dell Optiplex   C0090007          12/06/10   2    $621.90 D5X74P1   Active
            780
   141372   Dell Optiplex   G1290001          12/06/10   2    $621.90 2ZQ74P1   Active
            780
   141373   Dell Optiplex   A1130015          12/06/10   2    $621.90 BQ955P1   Active
            780
   141374   Dell Optiplex   C0094001          12/06/10   2    $621.90           Active
            780
   141375   Dell Optiplex   C1171002          12/06/10   2    $621.90 JX974P1   Active
            780
   141376   Dell Optiplex   B0890005          12/06/10   2    $621.90 D9Y74P1   Active
            780
   141377   Dell Optiplex   B0350004          12/06/10   2    $621.90 6XQ74P1   Active
            780
   141378   Dell Optiplex   A0910002          12/06/10   2    $621.90 B5X74P1   Active
            780
   141379   Dell Optiplex   E0210004          12/06/10   2    $621.90 CP955P1   Active
            780
   141380   Dell Optiplex   D1056006          12/06/10   2    $621.90 7XQ74P1   Active
            780
   141381   Dell Optiplex   B0030002          12/06/10   2    $621.90 1ZQ74P1   Active
            780
   141382   Dell Optiplex   C0830004          12/06/10   2    $621.90 GR955P1   Active
            780
   141383   Dell Optiplex   C0830003          12/06/10   2    $621.90 F9Y74P1   Active
            780
   141384   Dell Optiplex   (CMR Shop D101)   12/06/10   2    $621.90 H9Y74P1   Active
            780
   141385   Dell Optiplex   B0230002          12/06/10   2    $621.90 88Y74P1   Active
            780
   141386   Dell Optiplex   B0470015          12/06/10   2    $621.90 16X74P1   Active
            780
   142160   Teledyne API    (A137A)           01/21/11   2   $7,819.25 0083     In Storage
            T400




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                            5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 14 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 58 of 65


   142161   Teledyne API   (A137A)                 01/21/11   2   $7,819.25 0084       Active
            T400
   142162   Teledyne API   (A137A)                 01/21/11   2   $7,819.25 0085       In Storage
            T400
   142163   Teledyne API   (AC-14 Shelf C)         01/21/11   2   $7,819.25 0086       Active
            T400
   142164   Teledyne API   (CMR Shop D101A)        01/21/11   2   $7,819.25 0087       Active
            T400
   142165   Teledyne API   (A137I)                 01/10/11   2   $4,057.13 3412       In Storage
            M701 Opt 86E
   142166   Teledyne API   (Weigh Lab Room B107)   01/10/11   2   $4,057.13 3413       Active
            M701 Opt 86E
   142167   Teledyne API   A1130015                01/10/11   2   $4,057.13 3414       Active
            M701 Opt 86E
   142168   Teledyne API   (A137I)                 01/10/11   2   $4,057.13 3415       In Storage
            M701 Opt 86E
   142169   Teledyne API   A0330018                01/10/11   2   $4,057.13 3416       Active
            M701 Opt 86E
   142170   Teledyne API   (A137I)                 01/10/11   2   $4,057.13 3418       In Storage
            M701 Opt 86E
   142171   Teledyne API   (A137I)                 01/10/11   2   $4,057.13 3419       In Storage
            M701 Opt 86E
   142172   Teledyne API   (A137I)                 01/10/11   2   $4,057.13 3420       In Storage
            M701 Opt 86E
   142173   Teledyne API   (A137I)                 01/10/11   2   $4,057.13 3421       In Storage
            M701 Opt 86E
   142174   Teledyne API   (CMR Shop D101D)        01/10/11   2   $4,057.13 3422       In Storage
            M701 Opt 86E
   142175   Teledyne API   A0330004                01/10/11   2   $4,057.13 3423       Active
            M701 Opt 86E
   142176   Teledyne API   (CMR Shop D101A)        01/11/11   2   $4,057.13 3424       In Storage
            M701 Opt 86E
   142178   Vaisala        A0330004                01/26/11   2   $2,370.00 G0350001   Active
            WXT520
   142179   Vaisala        B0030002                01/31/11   2   $2,370.00 G0350002   Active
            WXT520
   142180   Vaisala        (CMR Shop D101B)        01/31/11   2   $2,370.00 G0350003   Awaiting
            WXT520                                                                     Maintenance
   142181   Vaisala        C0830003                01/31/11   2   $2,370.00 G0350004   Active
            WXT520
   142182   Vaisala        (CMR Shop D101B)        01/31/11   2   $2,370.00 G0350005   Active
            WXT520
   142183   Vaisala        B0350004                01/31/11   2   $2,370.00 G0350006   Active
            WXT520
   142184   Vaisala        A0330018                01/31/11   2   $2,370.00 G0350007   Active
            WXT520
   142185   Vaisala        B0470015                01/31/11   2   $2,370.00 G0350008   Active
            WXT520
   142186   Vaisala        (CMR Shop D101)         01/31/11   2   $2,370.00 G0350009   Active
            WXT520
   142187   Vaisala        (Weigh Lab Room B107)   01/31/11   2   $2,370.00 G0350010   Active
            WXT520
   142188   Vaisala        G0730013                01/31/11   2   $2,370.00 G0350011   Active
            WXT520
   142189   Vaisala        F1110013                01/31/11   2   $2,370.00 G0350012   Active
            WXT520
   142190   Vaisala        (CMR Shop D101B)        01/31/11   2   $2,370.00 G0350013   Active
            WXT520
   142191   Vaisala        (CMR Shop D101)         01/31/11   2   $2,370.00 G0350014   Active
            WXT520
   142192   Vaisala        (CMR Shop D101)         01/31/11   2   $2,370.00 G0350015   Active
            WXT520
   142203   Teledyne API   (A137A)                 02/04/11   2   $9,757.51 057        In Storage
            T703
   142204   Teledyne API   A0330018                02/04/11   2   $9,757.51 058        Active
            T703
   142205   Teledyne API   (CMR Shop D101A)        02/04/11   2   $9,757.51 059        Active
            T703




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                   5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 15 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 59 of 65


   142206   Teledyne API    (CMR Shop D101A)   02/04/11   2    $9,757.51 060              Active
            T703
   142207   Teledyne API    (A137A)            02/04/11   2    $9,757.51 061              Active
            T703
   142256   Thermo          A0330004           03/23/11   2   $13,611.45 2025B227811103   Active
            Environmental
            Instruments,
            Inc 2025B
   142257   Thermo          (CMR Shop D101)    03/23/11   2   $13,611.45 2025B227251012   In Maintenance
            Environmental
            Instruments,
            Inc 2025B
   142312   Teledyne API    (A137A)            05/02/11   2   $10,211.35 0114             In Storage
            T100
   143498   Vaisala         (AC-14 Shelf C)    09/02/11   2    $2,250.00 G3420030         Active
            WXT520
   143499   Vaisala         G0730012           09/02/11   2    $2,250.00 G3420033         Active
            WXT520
   143500   Vaisala         A1130015           09/02/11   2    $2,250.00 G3420031         Active
            WXT520
   143501   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420027         Active
            WXT520
   143502   Vaisala         A0910002           09/02/11   2    $2,250.00 G3420022         Active
            WXT520
   143503   Vaisala         A0050006           09/02/11   2    $2,250.00 G3420021         Active
            WXT520
   143504   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420026         Active
            WXT520
   143505   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420029         Active
            WXT520
   143506   Vaisala         (AC-14 Shelf C)    09/02/11   2    $2,250.00 G3420035         Active
            WXT520
   143507   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420028         Active
            WXT520
   143508   Vaisala         (CMR Shop D101)    09/02/11   2    $2,250.00 G3420032         Active
            WXT520
   143509   Vaisala         (AC-14 Shelf C)    09/02/11   2    $2,250.00 G3420024         Active
            WXT520
   143510   Vaisala         (CMR Shop D101)    09/02/11   2    $2,250.00 G3420014         Active
            WXT520
   143511   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420015         Active
            WXT520
   143512   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420025         Active
            WXT520
   143513   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420034         Active
            WXT520
   143514   Vaisala         (AC-14 Shelf C)    09/02/11   2    $2,250.00 G3420012         Active
            WXT520
   143515   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420011         Active
            WXT520
   143516   Vaisala         (AC-14 Shelf C)    09/02/11   2    $2,250.00 G3420013         Active
            WXT520
   143517   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420017         Active
            WXT520
   143518   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420016         Active
            WXT520
   143519   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420018         Active
            WXT520
   143520   Vaisala         (AC-14 Shelf B)    09/02/11   2    $2,250.00 G3420020         Active
            WXT520
   143521   Vaisala         (AC-14 Shelf C)    09/02/11   2    $2,250.00 G3420019         Active
            WXT520
   143522   Vaisala         (AC-14 Shelf C)    09/02/11   2    $2,250.00 G3420023         Active
            WXT520
   145216   Thermo          A0330004           09/05/12   1    $8,441.78 1227254949       Active
            Environmental
            Instruments,
            Inc 49i
   145217   Thermo          (AC-16 Shelf B)    09/05/12   1    $8,441.78 1227254943       Active




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                      5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 16 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 60 of 65


            Environmental
            Instruments,
            Inc 49i
   145218   Thermo          (AC-14 Shelf B)    09/05/12   1    $8,441.78 1227254945       Active
            Environmental
            Instruments,
            Inc 49i
   145219   Thermo          (AC-14 Shelf B)    09/05/12   1    $8,441.78 1227254948       Active
            Environmental
            Instruments,
            Inc 49i
   145220   Thermo          (AC-16 Shelf B)    09/05/12   1    $8,441.78 1227254942       Active
            Environmental
            Instruments,
            Inc 49i
   145221   Thermo          (CMR Shop D101A)   09/05/12   1    $8,441.78 1227254944       Active
            Environmental
            Instruments,
            Inc 49i
   145222   Thermo          A0330018           09/05/12   1    $8,441.78 1227254950       Active
            Environmental
            Instruments,
            Inc 49i
   145223   Thermo          (AC-14 Shelf B)    09/05/12   1    $8,441.78 1227254946       Active
            Environmental
            Instruments,
            Inc 49i
   145224   Thermo          (AC-14 Shelf B)    09/05/12   1    $8,441.78 1227254947       Active
            Environmental
            Instruments,
            Inc 49i
   145225   Thermo          A0330018           09/05/12   1   $11,487.49 1227254881       Active
            Environmental
            Instruments,
            Inc 49iPS
   145226   Thermo          (AC-16 Shelf B)    09/05/12   1   $11,487.49 1227254880       Awaiting
            Environmental                                                                 Maintenance
            Instruments,
            Inc 49iPS
   145227   Thermo          (AC-17 Shelf A)    09/05/12   1   $11,487.49 1227254882       Active
            Environmental
            Instruments,
            Inc 49iPS
   145228   Thermo          A0330004           09/05/12   1   $11,487.49 1227254878       Active
            Environmental
            Instruments,
            Inc 49iPS
   145229   Thermo          A0910002           09/05/12   1   $11,487.49 1227254879       Active
            Environmental
            Instruments,
            Inc 49iPS
   145230   Thermo          (AC-16 Shelf B)    09/05/12   1   $11,213.28 1227254884       Active
            Environmental
            Instruments,
            Inc 43i
   145231   Thermo          (AC-16 Shelf B)    09/05/12   1   $11,213.28 1227254883       Active
            Environmental
            Instruments,
            Inc 43i
   145265   Thermo          A0910002           12/13/10   2   $18,374.00 1405A212581101   Active
            Environmental
            Instruments,
            Inc 1405
   145266   Thermo          B0890010           12/21/12   0   $17,705.77 1405A213561102   Active
            Environmental
            Instruments,
            Inc 1405-AVF
   145510   Thermo Fisher A0330004             02/01/13   0       $0.00 1308857348        Active
            Scientific 43I
            So2 Analyzer
   145511   Thermo Fisher (AC-16 Shelf B)      02/01/13   0       $0.00 1308857349        Active
            Scientific 43I
            So2 Analyzer
   145512   Thermo Fisher (AC-16 Shelf B)      02/01/13   0       $0.00 1308857350        Active
            Scientific 43I
            So2 Analyzer




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                      5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 17 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 61 of 65


   145513   Thermo Fisher (AC-16 Shelf B)               02/01/13    0      $0.00 1308857351           Active
            Scientific 43I
            So2 Analyzer
   14796    UltraSonic      (CMR Shop D101)             01/01/80   33    $500.00 A1162                Active
            Bath 220
   20552    Sencore LC 53 (AC-14 Shelf A)               01/01/80   33    $350.00 3448433M             Active
   21179    Dwyer           A0330004                    03/15/85   28    $500.00 400-10               Active
            Instruments
            Incline
            Manometer
   26441    Aluma Tower     C1275002                    10/16/87   26   $1,100.00 n/a                 Active
   26880    Thermo          D1052006                    01/01/89   24   $8,000.00 43A-22800-207       Active
            Environmental
            Instruments,
            Inc 43A
   30136    Aluma Tower     (CMR Shop D101)             11/21/91   22   $1,148.00 n/a                 Marked for Surplus
            T-135-35
   30253    Anderson 1200 C1275002                      08/06/91   22   $4,070.00 3834                Active
   30277    Wells Cargo     C1272001                    10/02/91   22   $9,020.00 1WC200J19M3022127   Active
   30278    Wells Cargo     E0713002                    10/02/91   22      $0.00 1WC200J10M3022128    Active
   30279    Wells Cargo     E0710005                    10/02/91   22   $9,020.00 1WC200J12M3022129   Active
            EW2011
   30280    Wells Cargo     D1012001                    10/02/91   22   $9,020.00 EW2011WC22129S      Active
            EW2011
   30281    Wells Cargo     D1056006                    10/02/91   22   $9,020.00 EW2011WC22131S      Active
   31033    Aluma Tower     C0972002                    11/21/91   22   $1,148.00 na                  Active
   31034    Aluma Tower     C1272001                    11/21/91   22   $1,148.00 AT4794-C-11-8       Active
   31036    Aluma Tower     D1056006                    11/21/91   22   $1,148.00 n/a                 Active
   31037    Aluma Tower     D1012001                    11/21/91   22   $1,148.00 n/a                 Active
   31096    Anderson        C0090007                    11/20/91   22      $0.00 5957                 Active
   31305    Wells Cargo     C0830003                    11/21/91   22   $9,020.00 1WC200JIXN302977    Active
   34341    Wells Cargo     A0330018                    06/16/93   20   $9,080.00 1WC200J11P3025611   Active
   54321    Dell                                        09/27/12    1      $0.00                      In Storage
   7009     Locally Made    (CMR Shop D101)             01/01/80   33    $500.00 n/a                  Active
            trailer
   87214    Aluma Tower     C1171002                    10/19/93   20   $1,175.00 n/a                 Active
            T-135
   87215    Aluma Tower     (CMR Shop D101)             10/19/93   20   $1,175.00 n/a                 Active
            T-135
   88409    Wells Cargo     B0030002                    12/12/94   18   $9,074.93 1WC200J1153030266   Active
   88410    Wells Cargo     D1050010                    09/23/94   19      $0.00 1WC200J14R3028876    Active
   89330    Wells Cargo     F1110013                    09/01/94   19   $9,500.00 n/a                 Active
   89695    Aluma Tower     A0590004                    10/20/94   19   $1,300.00 n/a                 Active
   89696    Aluma Tower     B0030002                    10/20/94   19   $1,300.00 n/a                 Active
   89697    Aluma Tower     F1110013                    10/20/94   19   $1,300.00 n/a                 Active
            T-135-35'
   89717    Wells Cargo     C1171002                    08/15/94   19   $9,074.93 1WC200J16R3028877   Active
            EW2011
   89802    Bios DC-2       F0850007                    12/17/94   18   $3,185.73 B0255               Active
   89803    Bios DC-2       (AMS QA Room B105)          12/17/94   18   $3,185.73 B0254               Active
   89804    Bios DC-2       (Standards Lab Room B105)   12/17/94   18   $3,185.74 B0252               Active
   90534    Dell            E0150002                    02/06/95   18   $3,455.00 2Q70C               Active
   90594    Wells Cargo     C1275002                    01/10/95   18   $9,500.00 1WC200J10R3029641   Active
   91942    Wells Cargo     (CMR Shop D101A)            12/06/95   17   $1,150.00 n/a                 Active
            Gas Cylinder
            Rack
   91944    Wells Cargo     (Trailer Dep 3658)          12/06/95   17   $1,150.00 n/a                 Active
            Gas Cylinder
            Rack
   91947    Wells Cargo     (Trailer Dep 3658)          12/06/95   17   $1,450.00 n/a                 Active
            Gas Cylinder
            Rack
   92301    Met One         D1012001                    04/30/07    6      $0.00                      Active
            Instruments
            Cup n Vane




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                  5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 18 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 62 of 65


   92305   Met One                                       01/01/01   12      $0.00 n/a                  In Storage
           Instruments
   92307   Met One         (CMR Shop D101)               01/01/91   22    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   92309   Met One         B0890005                      01/01/91   22    $750.00 NA                   Active
           Instruments
           Cup 'n Vane
   92310   Met One         (CMR Shop D101)               01/01/91   22    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   92312   Met One         (CMR Shop D101)               01/01/91   22    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   92727   Wells Cargo     (CMR Shop Parking Lot)        10/02/95   18   $6,543.22 1WC200D1953033346   CMR Loan
   93279   Aluma Tower     A0330004                      09/01/95   18   $1,388.00 n/a                 Active
   93280   Aluma Tower     B0013011                      09/01/95   18   $1,388.00 n/a                 Active
   93281   Aluma Tower     E0713002                      09/01/95   18   $1,388.00 n/a                 Active
           T-135
   93289   NCI 124         A0330004                      12/06/95   17   $2,983.90 CVO53828591         Active
   93290   NCI 124         (AC-14 Shelf E)               12/06/95   17   $2,983.90 CVO881241300        In Storage
   93291   NCI 124         (AC-14 Shelf E)               12/06/95   17   $2,983.90 CVO53828585         In Storage
   93292   NCI 124         (CMR Shop D101B)              12/06/95   17   $2,983.90 CVO53828588         Active
   93603   Thermo          D1010005                      01/24/96   17   $6,660.45 49C-53972-298       Active
           Environmental
           Instruments,
           Inc 49C
   93605   Thermo          D1012001                      01/24/96   17   $6,660.19 49C-54506-300       Active
           Environmental
           Instruments,
           Inc 49C
   93786   Met One         D1056006                      01/01/92   21    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   93787   Met One         (CMR Shop D101)               01/01/92   21    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   93792   Met One         (CMR Shop D101)               01/01/92   21    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   93793   Met One         C0094001                      01/01/92   21    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   93795   Met One         (CMR Shop D101)               01/01/92   21    $750.00 NA                   Active
           Instruments
           Cup 'n Vane
   93798   Met One         (CMR Shop D101)               01/01/92   21    $750.00 n/a                  Active
           Instruments
           Cup 'n Vane
   93799   Met One         (CMR Shop D101)               01/01/92   21    $750.00 NA                   Active
           Instruments
           Cup 'n Vane
   93874   Bios DC-2NSH (Southwest District Office)      12/26/95   17   $2,470.00 B-398               Active
   93875   Bios DC-2       (CMR Shop D101A)              12/26/95   17   $2,470.00 B399                Active
   93876   Bios DC-2       A0330004                      12/26/95   17   $2,470.00 n/a                 Active
   93878   Bios DC-2       (Northeast District Office)   12/26/95   17   $2,470.00 B404                Active
   93883   Wells Cargo     B0013011                      06/21/96   17   $9,381.00 1WC200J16T3034007   Active
   93884   Wells Cargo     C0094001                      06/21/96   17   $9,381.00 1WC200J18T3034008   Active
           EW2011
   95757   Rittal          (CMR Shop D101A)              04/15/96   17   $1,114.31 4418-210-7565       Active
   96282   Mettler         (Standards Lab Room B105)     04/01/97   16   $9,608.75 1115282625          Active
   97023   Thermo          C0972002                      10/15/96   17   $8,039.00 49CPS-56681-309     Active
           Environmental
           Instruments,
           Inc 49CPS
   97026   Thermo          D1056005                      10/15/96   17   $8,039.85 49CPS-56679-309     Active
           Environmental
           Instruments,
           Inc 49CPS




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                   5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 19 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 63 of 65


   97027    Thermo          D1012001                     10/15/96   17   $8,039.85 49CPS-56680-309     Active
            Environmental
            Instruments,
            Inc 49CPS
   97028    Thermo          D1012001                     10/15/96   17   $8,039.85 49CPS-56682-309     Active
            Environmental
            Instruments,
            Inc 49CPS
   97029    Thermo          C1171002                     10/15/96   17   $8,039.85 49CPS-56683-309     Active
            Environmental
            Instruments,
            Inc 49CPS
   99069    Bios DC-2       E0710005                     02/03/98   15   $3,638.89 B-678               Active
   99070    Bios DC-2       (Orange County)              02/03/98   15   $3,638.88 B680                Active
   99291    Met One         C1171002                     01/01/90   23    $750.00                      Active
            Instruments
            Cup n Vane
   99519    Thermo          D1010005                     12/28/97   15   $7,946.00 49CPS-59718-324     Active
            Environmental
            Instruments,
            Inc 49CPS
   99520    Thermo          B0013011                     12/28/97   15   $7,946.00 49CPS-59698-324     Active
            Environmental
            Instruments,
            Inc 49CPS
   99521    Thermo          E0210004                     12/28/97   15   $7,946.00 49CPS-59675-324     Active
            Environmental
            Instruments,
            Inc 49CPS
   99721    Thermo          (AC-16 Shelf A)              12/28/97   15   $7,946.00 49C-59678-324       Active
            Environmental
            Instruments,
            Inc 49C
   99722    Thermo          B0013011                     12/28/97   15   $6,500.00 49C-59677-324       Active
            Environmental
            Instruments,
            Inc 49C
   99723    Thermo          E0713002                     12/28/97   15   $7,946.00 49C-59699-324       Active
            Environmental
            Instruments,
            Inc 49C
   99763    Thermo          C0090007                     01/20/98   15   $6,500.00 49C-59515-323       Active
            Environmental
            Instruments,
            Inc 49C
   99765    Thermo          C1275002                     01/20/98   15   $6,500.00 49C-59527-323       Active
            Environmental
            Instruments,
            Inc 49C
   99766    Thermo          C1272001                     01/20/98   15   $6,500.00 49C-59528-323       Active
            Environmental
            Instruments,
            Inc 49C
   99767    Thermo          B0030002                     01/20/98   15   $6,500.00 49C-59529-323       Active
            Environmental
            Instruments,
            Inc 49C
   99768    Thermo          C0094001                     01/20/98   15   $6,500.00 49C-59530-323       Active
            Environmental
            Instruments,
            Inc 49C
   99769    Thermo          C0830003                     01/20/98   15   $6,500.00 49C-59562-323       Active
            Environmental
            Instruments,
            Inc 49C
   99770    Thermo          E0713002                     01/20/98   15   $7,946.00 49CPS-59750-324     Active
            Environmental
            Instruments,
            Inc 49CPS
   99772    Thermo          (CMR Shop D101A)             01/20/98   15   $8,686.00 43C-59325-322       Active
            Environmental
            Instruments,
            Inc 43C
   99914    Wells Cargo     G0730012                     03/25/98   15   $9,930.00 1WC200J11W3039118   Active
   999999   Aluma Tower     (Budget Storage Warehouse)   08/27/01   12   $1,660.00 n/a                 In Storage




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                   5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 20 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 64 of 65


   BL605002   Wells Cargo    C0972002             07/15/93   20    $9,500.00 1WC200J3P3025612    Active
              EW2011
   BL605005   Wells Cargo    (Douglas Building)   05/02/00   13   $10,188.00 1WC200J19Y3043548   In Storage
              EW2011
   BL605006   Wells Cargo    (Douglas Building)   05/01/00   13   $10,188.00 1WC200J17Y3043547   In Storage
              EW2011
   BL605007   Wells Cargo    E0210004             05/15/00   13   $10,188.00 1WC200J17Y3043550   Active
              EW2011
   BL605008   Wells Cargo    B0230002             07/10/00   13   $10,188.00 1WC200J10Y3043552   Active
   BL605009   Wells Cargo    C0690002             05/15/00   13   $10,188.00 1WC200J13Y3043445   Active
   BL605010   Wells Cargo    A0910002             05/02/00   13   $10,188.00 1WC200J19Y3043551   Active
              EW2011
   BL605011   Wells Cargo    A0050006             05/02/00   13   $10,188.00 1WC200J14Y3043554   Active
   BL605012   Wells Cargo    D1010005             04/17/00   13   $10,188.00 1WC200J10Y3043549   Active
              EW2011
   BL605013   Wells Cargo    A1130015             06/12/00   13   $10,188.00 NEED VIN #          Active
              EW2011
   BL605014   Wells Cargo    E0550003             06/26/00   13   $10,188.00                     Active
   BL605015   Wells Cargo    G0730013             07/10/00   13   $10,188.00 1WC200J18Y3043556   Active
              EW2011
   BL605016   Wells Cargo    C0830004             07/31/00   13   $10,188.00 04913               Active
   BL605017   Wells Cargo    C0090011             10/02/00   13   $10,188.00 1WC200J16Y3043555   Active
              EW2011
   BL605018   Wells Cargo    G1290001             09/20/00   13   $10,188.00 1WC200J15Y3043546   Active
   BL605019   Wells Cargo    B1071008             10/04/00   13    $9,094.00 1WC200J19S3043730   Active
   BL605020   Wells Cargo    (Douglas Building)   10/04/00   13    $9,094.00 1WC200E1XY3043732   In Storage
              EW2011
   BL605022   EKTO 432SP     (CMR Shop D101)      05/25/06    7    $5,875.00 3695-7              In Storage
   DEP05552 Ford             (AMS QA Room B105)   06/30/06    7   $23,303.15 1FMPU15586LA93463   Active
            Expedition
   EP003513 Ford F150        (CMR Shop D101)      04/09/95   18   $18,249.60 1FTEX15H8SKB42366   Active
            Pickup
   EP003904 Ford             (CMR Shop D101)      05/28/97   16   $25,483.00 1FMEU17L2VLB74797   Active
            Expedition
   EP004535 Ford             (AMS QA Room B105)   05/03/99   14   $24,819.00 1FMRU17L3XLB52263   Active
            Expedition
   EP004536 Ford             (AMS QA Room B105)   05/03/99   14   $24,819.00 1FMRU17L1XLB52262   Active
            Expedition
   EP005160 Dodge 2500       (CMR Shop D101)      04/30/01   12   $20,198.00 1B7KC23W71J589281   Active
   EP005403 Ford Explorer    (AMS QA Room B105)   06/26/02   11   $22,224.15 1FMZU62K92UD22950   Active
   EP6107     Ford Van       (CMR Shop D101)      05/18/05    8   $16,887.00 1FTNE24WX6HA07775   Active
   EP6108     Ford Van       (CMR Shop D101)      05/18/05    8   $16,887.00 1FTNE24W16HA07776   Active
   EPA        Met One        G0730012             01/01/03   10        $0.00 A2593               In Storage
   Supplied   Instruments
              SASS
   EPA        R&P Partisol   L0952002             07/01/98   15        $0.00 2025A202709805      Active
   Supplied   2025
   EPA        R&P Partisol   (Warehouse 5213)     08/01/98   15        $0.00 2025A205739807      In Storage
   Supplied   2025
   EPA        R&P Partisol   (CMR Shop D101)      07/01/98   15        $0.00 2025A203949806      Awaiting
   Supplied   2025                                                                               Maintenance
   EPA        BGI            (CMR Shop D101)      07/29/09    4        $0.00 000620              Active
   Supplied   Incorporated
   EPA        R&P Partisol   G0730012             07/01/98   15        $0.00 2025A202699805      Active
   Supplied   2025
   EPA        Met One        G0730012             01/01/03   10        $0.00 A2592               Active
   Supplied   Instruments
   EPA        RADNET -       G0730012             07/29/09    4        $0.00 18603               Active
   Supplied   HVP -
              4004BRL - S
   EPA        R&P Partisol   D1056006             09/01/98   15        $0.00 2025A205639807      Active
   Supplied   2025
   EPA        URG - 3000     G0730012             07/29/09    4        $0.00 3N-B0724            Active
   supplied
   EPO04165 Ford             (AMS QA Room B105)   05/10/98   15   $24,867.00 1FMRU17L4WLB64257   Active
            Expedition




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                             5/24/2013
 Property Inventory - 105 Grant Commitment Report                      Page 21 of 21
Case 9:19-cv-80730-RS Document 153-4 Entered on FLSD Docket 11/25/2020 Page 65 of 65


   ER015197 Locally Made      (CMR Shop D101)             06/30/80   33    $2,000.00 T# DNR-2096         Active
   ER026442 Aluma Tower       (CMR Shop D101)             10/16/87   26    $1,000.25 n/a                 In Storage
   ER027456 Hewlett       (AC-14 Shelf E)                 12/05/88   24    $1,900.00 2650A05563          Active
            Packard 6114A
   ER031217 Wells Cargo       D1056005                    01/31/92   21    $8,991.03 1WC200J12N3022729   Active
   ERO17411 Hastings Mass (Standards Lab Room B105)       05/31/83   30    $1,281.35 0-13344             Active
            Flow Meter
   ERO20029 Dasibi 1009       (AMS QA Room B105)                           $6,900.00 133                 Active
   ERO27859 Hewlett           (AMS Offices)               03/06/89   24     $810.00 2304A47503           Lost/Missing/Stolen
            Packard
   ERO27867 Sencore LC-77 (AC-14 Shelf A)                 12/15/88   24    $1,604.96 6037469-R15         Active
   ERO28016 Dasibi 5009       (AMS QA Room B105)          05/01/89   24    $9,000.00 254                 Active
   ERO30020 Hewlett       (AC-14 Shelf E)                 05/07/91   22    $2,250.00 3104AU6244          Active
            Packard 6114A
   ERO30043 Dasibi 5008       (AMS QA Room B105)          06/10/91   22   $11,725.00 62                  Active
   ERO30204 Thermo            (AC-17 Shelf B)             09/03/91   22    $6,174.00 49-34655-248        Active
            Environmental
            Instruments,
            Inc 49
   ERO30208 Thermo            D1012001                    09/14/91   22    $6,174.00 49-35020-249        Active
            Environmental
            Instruments,
            Inc 49
   ERO31035 Aluma Tower       E0210004                    11/21/91   22    $1,148.00 n/a                 Active
            T-135
   ERO31406 AIR AIR-HB-       (CMR Shop D101)             01/01/92   21     $700.00 2D2049               Active
            1A
   ERO31778 UNGAR             (CMR Shop D101B)            05/27/92   21    $1,161.93 n/a                 Active
   Forest     Thermo          (AMS Offices)               02/03/09    4       $0.00 140AB273530810       In Storage
   Service    Environmental
              Instruments,
              Inc 1400ab
   Forest     R&P 1400AB      (AC-17 Shelf C)             12/10/07    5       $0.00 140AB268560709       Awaiting
   Service                                                                                               Maintenance
   Not        Vaisala         (Weigh Lab Room B107)       01/31/11    2     $268.00 F5030016             Active
   Required   WSP150
   Not        Vaisala         (CMR Shop D101)             01/31/11    2     $268.00 F5030017             In Maintenance
   Required   WSP150
   Not        Vaisala         C0830003                    01/31/11    2     $268.00 F5030001             Active
   Required   WSP150
   Not        Vaisala         F1110013                    01/31/11    2     $268.00 F5030012             Active
   Required   WSP150
   Not        Vaisala         (Weigh Lab Room B107)       01/31/11    2     $268.00 F5030022             Active
   Required   WSP150
   Not        Vaisala         B0350004                    01/31/11    2     $268.00 F5030003             Active
   Required   WSP150
   Not        Vaisala         G0730012                    01/31/11    2     $268.00 F5030008             Active
   Required   WSP150
   Not        Vaisala         B0030002                    01/31/11    2     $268.00 F5030021             Active
   Required   WSP150
   Not        Vaisala         G0730013                    01/31/11    2     $268.00 F5030011             Active
   Required   WSP150
   Not        Vaisala         (CMR Shop D101)             01/31/11    2     $268.00 F5030023             Active
   Required   WSP150
   Not        Vaisala         (Weigh Lab Room B107)       01/31/11    2     $268.00 F5030006             Active
   Required   WSP150
   Not        Locally Made    (Standards Lab Room B105)   03/11/11    2       $0.00 INT 113 B            Active
   Required   DER - 150
   Not        Vaisala         A0330004                    01/31/11    2     $268.00 F5030025             Active
   Required   WSP150
   Not        Vaisala         (Weigh Lab Room B107)       01/31/11    2     $268.00 F5030019             Active
   Required   WSP150
   Not        Vaisala         A0330018                    01/31/11    2     $268.00 F5030024             Active
   Required   WSP150
   Not        Vaisala         B0470015                    01/31/11    2     $268.00 F5030014             Active
   Required   WSP150
   Not        Vaisala         G1290001                    01/31/11    2     $268.00 F5030013             Active
   Required   WSP150




 http://tlhair6/famas/Inventory/Reports/PropertyInventory.asp                                                     5/24/2013
